Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 1 of 107 PageID #: 1924



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION


   SOL IP, LLC,

                  Plaintiff,                                         Civil Action No. 2:18-cv-00526

                                                                                     PATENT CASE
          v.
                                                                       JURY TRIAL DEMANDED
   AT&T MOBILITY LLC,

                  Defendant.


               FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

          This is an action for patent infringement in which plaintiff Sol IP, LLC (“Sol IP”), makes

   the following allegations against defendant AT&T:

                                           BACKGROUND

          1.      This lawsuit asserts causes of action for infringement of Sol IP’s patents

   referenced in Counts One through Twenty-Seven herein (collectively, the “Asserted Patents”).

          2.      Sol IP holds an exclusive license to more than 600 patents and patent applications

   fundamental to a variety of core technologies relating to wireless telecommunications.

          3.      The Asserted Patents were invented by researchers at the Electronics and

   Telecommunications Research Institute (“ETRI”). Sol IP holds an exclusive license to the

   Asserted Patents from ETRI, which transferred to Sol IP all substantial rights in those patents.

          4.      ETRI is a South Korean government-funded research institution based in

   Daejeon, South Korea. ETRI is the national leader in South Korea in the research and

   development of information technologies. Since its inception in 1976, ETRI has developed new

   technologies in 4M DRAM (dynamic random access memory), LCDs (liquid crystal displays),

   large-scale computer storage, CDMA (code-division multiple access) communications, 3G


                                                    1
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 2 of 107 PageID #: 1925



   CDMA2000, 3G WCDMA (wideband CDMA), 4G WiBro (wireless broadband), and—the

   technologies at issue in this case—4G LTE (long-term evolution) cellular phone communications

   and WLAN (wireless local area networking, or Wi-Fi). ETRI employs over two thousand

   research and technical staff, of whom 94% hold post-graduate degrees and 50% have earned

   technological doctorate degrees. Over the last five years, ETRI has applied for nearly 17,000

   patents, has contributed more than 8,300 proposals adopted by international and domestic

   standards organizations, and has published over 1,200 articles in peer-reviewed technology

   publications.

          5.       ETRI actively contributed to the development of advanced telecommunications

   platforms including 3G CDMA2000, 3G WCDMA, and 4G/LTE. ETRI has invested heavily into

   inventing standardized telecommunications technologies, supporting its thousands of research

   engineers and spending around $600 million annually on research and development. As a result,

   ETRI has developed one of the industry’s strongest intellectual portfolios, which includes more

   than 21,000 patents and patent applications worldwide.

          6.       ETRI has a long history of innovative technical contributions, including its

   patents relating to LTE, LTE-Advanced, and Wi-Fi technology. Some of ETRI’s other

   accomplishments include: in 1986, ETRI introduced the all-digital telephone exchange; in 1995,

   ETRI introduced the world’s first commercial CDMA network; in 1999, ETRI introduced the

   CDMA2000 network; in 2004, ETRI introduced the world’s first 4G WiBro network; and in

   2011, ETRI introduced the world’s first LTE-Advanced system.

          7.       Prior to filing this Complaint, Sol IP provided AT&T with notice of the Asserted

   Patents or, to the extent a patent had not yet issued at the time the notice was prepared, the

   application number resulting in such patent or from which such patent later derived, along with




                                                   2
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 3 of 107 PageID #: 1926



   details of AT&T’s infringement of such patent or application. Sol IP attempted to engage in

   negotiations with AT&T to try to resolve this dispute.

           8.      Despite these efforts, AT&T did not license on mutually agreeable terms the

   Asserted Patents. Sol IP therefore brings this suit against AT&T seeking the Court’s protection

   of its valuable intellectual property rights.

                                              THE PARTIES

           9.      Plaintiff Sol IP is an intellectual property licensing company. Sol IP is organized

   and existing as a limited liability company under the laws of Virginia with a principal place of

   business at 8287 Spring Leaf Court, Vienna, Virginia 22182.

           10.     Upon information and belief, defendant AT&T Mobility LLC (“AT&T”) is a

   limited liability company organized and existing under the laws of Delaware, with a principal

   place of business at 1025 Lenox Park Boulevard NE, Atlanta, Georgia 30319. AT&T is doing

   business, either directly or through its agents, on an ongoing basis in this judicial district and

   elsewhere in the United States, and has a regular and established place of business in this judicial

   district. AT&T may be served through its registered agent The Corporation Trust Company,

   Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801.

                                     JURISDICTION AND VENUE

           11.     This action arises under the patent laws of the United States, Title 35 of the

   United States Code, including in particular 35 U.S.C. § 271.

           12.     This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

           13.     This Court has personal jurisdiction over AT&T because AT&T has minimum

   contacts with Texas and this district such that this venue is a fair and reasonable one. AT&T

   conducts substantial business in this forum, including (i) engaging in the infringing conduct

   alleged herein and (ii) regularly doing or soliciting business, engaging in other persistent courses


                                                    3
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 4 of 107 PageID #: 1927



   of conduct, and/or deriving substantial revenue from goods and services provided to individuals

   in Texas and in this district.

           14.     Venue in the Eastern District of Texas is proper under 28 U.S.C. §§ 1391(b) and

   (c) and 1400(b).

           15.     Upon information and belief, AT&T has committed infringing acts in this judicial

   district by making, using, offering for sale, selling, or importing products or services that infringe

   the Asserted Patents (as defined herein), or by inducing others to infringe the Asserted Patents.

   On information and belief, AT&T maintains a “regular and established” place of business in this

   district, including by (a) maintaining or controlling retail stores in this district, (b) maintaining

   and operating infringing base stations in this district, including on cellular towers and other

   installation sites owned or leased by them, as well as maintaining and operating Wi-Fi hotspots

   in this district, and (c) maintaining and operating other places of business in this district,

   including those where research, development, or sales are conducted, where customer service is

   provided, or where repairs are made.

           16.     Upon information and belief, AT&T has a regular and established physical

   presence in the district, including but not limited to, ownership of or control over property,

   inventory, or infrastructure. For example, AT&T’s website (http://www.att.com/stores/) displays

   information for retail stores located at 4757 South Broadway Avenue, Tyler, Texas 75703; 2028

   Southeast Loop #323, Tyler, Texas 75701; and 8922 South Broadway Avenue, Tyler, Texas

   75703 (among others), all of which lie within this federal judicial district.

           17.     In other recent actions, AT&T has either admitted or not contested that this

   federal judicial district is a proper venue for patent infringement actions against it. See, e.g.,

   Answer ¶ 40, Mobile Synergy Solutions LLC v. AT&T Mobility LLC, et al., No. 6:17-cv-309




                                                     4
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 5 of 107 PageID #: 1928



   (E.D. Tex. Aug. 4, 2017), ECF No. 31; Answer ¶¶ 6–7, Traxcell Techs., LLC v. AT&T, Inc., et

   al., No. 2:17-cv-718 (E.D. Tex. Jan. 29, 2018), ECF No. 14; Answer ¶ 4, Location Based Servs.,

   LLC v. AT&T Mobility LLC, No. 2:17-cv-569 (E.D. Tex. Oct. 9, 2017), ECF No. 12. AT&T has

   also admitted or failed to contest that it has transacted business in this district. See Mobile

   Synergy Solutions, Answer ¶¶ 3, 40, 41; Location Based Servs., Answer ¶ 4.

          18.     AT&T derives benefits from its presence in this federal judicial district, including,

   but not limited to, sales revenue and serving customers using its mobile network in this district.

   For example, AT&T receives revenue from its corporate stores in this district, by selling network

   access, phones/products, and services, and by receiving payment for network access,

   phones/products, and services.

                     ACCUSED STANDARDS AND INSTRUMENTALITIES

          19.     The Third Generation Partnership Project (“3GPP”) is an organization that

   maintains and develops globally applicable technical specifications for mobile systems,

   including the specifications for implementation and use of wireless communications for high-

   speed data referred to as the Long Term Evolution (“LTE”) Standards. Organizational partners of

   3GPP include standard-development organizations from around the world, including (among

   others) the Alliance for Telecommunications Industry Solutions (“ATIS”), which represents

   North America in 3GPP; the European Telecommunications Standards Institute (“ETSI”), which

   represents Europe in 3GPP; and the Telecommunications Technology Association (“TTA”),

   which represents Korea in 3GPP.

          20.     Implementation and use of the LTE Standards, including but not limited to use of

   wireless communications for high-speed data compliant with the LTE specifications as detailed

   in the 3GPP specification series TS 36.101–36.978, has increased in recent years and continues

   to increase at a rapid pace.


                                                    5
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 6 of 107 PageID #: 1929



            21.     3GPP uses a system of “releases” to provide developers with a stable platform for

   the implementation of features. ATIS published the 3GPP technical specifications for LTE

   Release 8 and Release 10 (among others) to be the LTE Standards for North America.

   (Accordingly, references to 3GPP technical specifications (“TS”) in this Complaint should be

   understood include the corresponding ATIS documents.) Release 8 was the basis for the

   deployment of the standard technology known as LTE. Subsequent enhancements were

   incorporated into the LTE Standards in later releases. Release 10, which includes the technology

   of Release 8, was the basis for the deployment of an advanced form of LTE called LTE-

   Advanced (“LTE-A”).

            22.     The Institute of Electrical and Electronics Engineers (“IEEE”) is a technical

   professional organization that develops industry standards in a broad range of technologies,

   including the standards for wireless local area networks branded as Wi-Fi. The Wi-Fi standards

   are known as IEEE 802.11. The IEEE has issued numerous releases of the IEEE 802.11 standard,

   including the original IEEE 802.11 in 1997 and amendments IEEE 802.11a and 802.11b in 1999,

   IEEE 802.11g in 2003, IEEE 802.11n in 2009, and IEEE 802.11ac in 2013.

            23.     AT&T operates and sells access to a mobile network that provides

   telecommunication, Internet service, and other services to customers in this district and

   throughout the United States. AT&T’s mobile network communicates with customer’s mobile

   devices (also referred to as “terminals” or “user equipment”), such as mobile phones,

   smartphones, tablets, and mobile hotspots, in accordance with LTE Standards including LTE

   Release 8 (and later) and LTE Release 10 (and later). 1 AT&T also sells mobile devices, through

   channels including its website and retail stores, that communicate in accordance with those LTE



   1
       LTE Release 10 is also referred to as LTE-A Release 10.


                                                    6
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 7 of 107 PageID #: 1930



   Standards for use on its network and in accordance with Wi-Fi standards including IEEE

   802.11n (and later) and IEEE 802.11ac (and later).

          24.    AT&T’s website states that it operates an LTE mobile network, meaning the

   network communicates in accordance with, at a minimum, LTE Release 8. According to

   AT&T’s website, “AT&T has the nation’s largest network to connect with friends and family.”

   The website then states: “Overall, AT&T covers over 325 million people with its voice and data

   service, with over 317 million people covered by our 4G LTE network.” 2

          25.    AT&T’s website states that substantial portions of its mobile network are LTE-

   Advanced, meaning those portions communicate in accordance with, at a minimum, LTE-A

   Release 10. AT&T’s website states: “Get the most out of our powerful LTE Advanced network.

   It’s 50% faster than 4G LTE so go ahead and indulge in all your binge-worthy shows, stream

   season games, and download the hottest releases, now faster than ever.” In addition, the website

   identifies more than five hundred “LTE-A Cities” (“cities with LTE Advanced”). Among the

   cities in this district included in that list are Marshall, Beaumont, Lufkin, Sherman-Denison,

   Tyler, and Texarkana. 3

          26.    AT&T’s website encourages visitors to “Shop LTE Advanced compatible

   phones.” 4 The website offers numerous mobile devices identified as supporting LTE-Advanced,

   meaning they communicate in accordance with, at a minimum, LTE-A Release 10, including

   “moto g play 6th Gen,” “ZTE Axon M,” “BlackBerry KEYone,” “Moto Z2 Force Edition,”

   “Sonim XP8,” “Sonim XP5s,” and “AT&T Wireless Internet.” 5 The website also offers those




   2
     https://www.att.com/offers/network.html
   3
     https://www.att.com/offers/network.html
   4
     https://www.att.com/offers/network.html
   5
     https://www.att.com/shop/wireless/devices/cellphones.html?taxoFeatures=LTE-Advanced


                                                  7
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 8 of 107 PageID #: 1931



   mobile devices and others (including “AT&T Cingular Flip 2” 6 and “Lenovo moto tab” 7)

   identified as supporting LTE, meaning they communicate in accordance with, at a minimum,

   LTE Release 8. 8

          27.    AT&T’s website states: “4G LTE allows the following benefits, at much faster

   speeds: Stream your favorite movies. Download and view HD movies. Download songs in a few

   beats. Share photos in a flash. Watch live TV in HD. Play multiplayer online games.” AT&T’s

   website further states: “With 4G Long Term Evolution (LTE) technology, we can meet your

   demands to access a variety of content over our mobile network.” 9

          28.    AT&T’s website offers numerous mobile devices further identified as supporting

   Wi-Fi connectivity and communicating in accordance with specified IEEE 802.11 standards,

   including “moto g play 6th Gen” (“802.11a/b/g/n” and “Mobile hotspot – Up to 10 devices”),10

   “ZTE Axon M” (“802.11a/b/g/n/ac” and “Mobile hotspot – Up to 10 devices”), 11 “BlackBerry

   KEYone” (“802.11a/b/g/n/ac” and “Mobile hotspot – Up to 10 devices”), 12 “Sonim XP8”

   (“802.11a/b/g/n/ac/i/r/k” and “Mobile hotspot – Up to 10 devices”), 13 “Sonim XP5s”

   (“802.11a/b/g/n/ac/i/r/k” and “Mobile hotspot – Up to 10 devices”), 14 “AT&T Cingular Flip 2”

   (“802.11b/g/n”), 15 “Lenovo moto tab” (“802.11a/b/g/n/ac” and “Mobile hotspot – Up to 8




   6
     https://www.att.com/cellphones/att/cingular-flip-2.html#specs
   7
     https://www.att.com/tablets/lenovo/moto-tab.html#specs
   8
     https://www.att.com/shop/wireless/devices/cellphones.html?taxoFeatures=LTE-Advanced
   9
     https://www.att.com/esupport/article.html#!/wireless/KM1008740
   10
      https://www.att.com/cellphones/motorola/moto-g6-play.html#specs
   11
      https://www.att.com/cellphones/zte/axon-m.html#specs
   12
      https://www.att.com/cellphones/blackberry/keyone.html#specs
   13
      https://www.att.com/cellphones/sonim/xp8.html#specs
   14
      https://www.att.com/cellphones/sonim/xp5s.html#specs
   15
      https://www.att.com/cellphones/att/cingular-flip-2.html#specs


                                                  8
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 9 of 107 PageID #: 1932



   devices”), 16 and “AT&T Wireless Internet” (“802.11a/b/g/n/ac” and “Mobile hotspot – Up to 20

   devices”). 17

           29.      AT&T’s wireless plans impose constraints on the use of wireless data. AT&T’s

   wireless support website states: “Each time you stream video and music, make video conference

   calls, play online interactive games, or download movies and other large data files, you use

   wireless data. These activities can eat up a lot of your wireless data plan.” To address such

   constraints, AT&T’s website instructs users to “Use less data” and “Use Wi-Fi whenever you

   can,” and explains: “Connecting devices to Wi-Fi networks helps you use less wireless data.

   Once you join a Wi-Fi network, your devices automatically try to connect to it whenever it’s

   available.” 18

           30.      Even AT&T’s wireless plans branded as “Unlimited” impose constraints on the

   use of wireless data. AT&T’s website states: “On AT&T Unlimited & More, for all data usage,

   customer may temporarily experience reduced speeds on these line(s) during times of network

   congestion. Video streaming is limited to 1.5 Mbps (SD quality). * * * On AT&T Unlimited &

   More Premium, after 22GB of data usage on a line in a bill cycle, for the remainder of the cycle a

   customer may temporarily experience reduced speeds on that line during times of network

   congestion. The plan includes Stream Saver plus you get 15GB per line of a Mobile Hotspot.

   After 15GB, the hotspot speed is slowed to 128Kbps.” 19

           31.      AT&T created, operates, sells, and allows customers and location patrons access

   to the Internet through a system of Wi-Fi hotspots (the “AT&T Hotspot System”) in this district

   and throughout the United States. Such hotspots support Wi-Fi connectivity and communicate in


   16
      https://www.att.com/tablets/lenovo/moto-tab.html#specs
   17
      https://www.att.com/cellphones/att/att-wireless-internet.html#specs
   18
      https://www.att.com/esupport/article.html#!/wireless/KM1011301
   19
      https://www.att.com/plans/unlimited-data-plans.html


                                                   9
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 10 of 107 PageID #:
                                    1933


  accordance with IEEE 802.11 standards, including at least 802.11n and 802.11ac. AT&T’s

  website states: “Connect to AT&T Wi-Fi Hot Spots – Get online for free at thousands of

  locations across the U.S. * * * From your AT&T smartphone or wearable – It’s simple! Your

  device automatically connects to our Wi-Fi® network when you’re at an AT&T Wi-Fi Hot Spot

  location. * * * Your Wi-Fi usage doesn’t count against your plan data.” 20 AT&T’s website also

  states: “Wi-Fi on the spot – You can take advantage of the AT&T Wi-Fi Hot Spot nationwide

  network even if you’re not an AT&T customer. Prices and session times vary by location.” 21

         32.     AT&T instructs users on using their mobile device as a mobile Wi-Fi hotspot. For

  example, AT&T’s website provides such instructions on a webpage titled: “Set up a mobile

  hotspot.” The webpage explains: “When you turn your device into a mobile hotspot, you’re

  tethering it. Other devices can then connect to it by USB or Wi-Fi and use your mobile data.”

  The webpage provides a “Watch & Learn Video” on “How to Set Up a Personal Mobile

  Hotspot” with the tagline “Learn what you need to use your smartphone as a personal mobile

  hotspot and how to set it up.” 22

         33.     “Accused Usage Devices” refers to mobile devices used on AT&T’s mobile

  network, excluding any devices subject to a license, covenant not to sue, or standstill for the

  applicable patent.

         34.     “Accused Sale Devices” refers to mobile devices sold by AT&T, excluding any

  devices subject to a license, covenant not to sue, or standstill for the applicable patent.




  20
     https://www.att.com/esupport/article.html#!/wireless/KM1103818
  21
     https://www.att.com/wi-fi/
  22
     https://www.att.com/esupport/article.html#!/wireless/KM1009376


                                                    10
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 11 of 107 PageID #:
                                    1934


                            NOTICE OF THE ASSERTED PATENTS

         35.      AT&T has been on notice of the Asserted Patents, has been invited to take a

  license to the Asserted Patents, and has declined to license the Asserted Patents on commercially

  reasonable terms.

         36.      On May 1, 2015, Sol IP sent a letter to AT&T (the “2015 LTE Notice Letter”).

  The 2015 LTE Notice Letter stated: “We believe that your company is infringing the ETRI LTE

  Patents by making, using, offering for sale, selling, or importing LTE and/or LTE-Advanced

  products, commonly marketed as products with 4G/LTE connectivity. We believe that all LTE

  and/or LTE Advanced products made, used, offered for sale, sold, or imported by your company

  use one or more claimed inventions of each of ETRI LTE Patents and thus infringe the ETRI

  LTE Patents.”

         37.      The 2015 LTE Notice Letter included an attachment that the letter describes as a

  “list of some of the ETRI LTE Patents” as well as “pending patent applications.” The attachment

  lists, among others, the patents referenced in Counts One through Eighteen herein (“Asserted

  LTE Patents”) by patent number or, to the extent a patent had not yet issued when the list was

  prepared, the application number resulting in such patent or from which such patent later

  derived.

         38.      The 2015 LTE Notice Letter further stated: “We hereby offer a license under the

  ETRI LTE Patents on fair, reasonable, and non-discriminatory terms, and are willing to negotiate

  the details with your company.”

         39.      On June 8, 2015, Sol IP sent a letter to AT&T (the “2015 Wi-Fi Notice Letter”).

  The 2015 Wi-Fi Notice Letter stated: “We believe that all Wi-Fi-compliant Products made, used,

  offered for sale, sold, or imported by your company use one or more claimed inventions of each

  of ETRI Wi-Fi Patents and thus infringe the ETRI Wi-Fi Patents.”


                                                 11
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 12 of 107 PageID #:
                                    1935


         40.     The 2015 Wi-Fi Notice Letter included an attachment that the letter describes as a

  “list of exemplary ETRI Wi-Fi Patents and pending patent applications.” The attachment lists,

  among others, the patents referenced in Counts Nineteen through Twenty-Five herein (“Asserted

  Wi-Fi Patents”) by patent number or, to the extent a patent had not yet issued when the list was

  prepared, the application number resulting in such patent or from which such patent later

  derived.

         41.     The 2015 Wi-Fi Notice Letter further stated: “We hereby offer a license under the

  ETRI Wi-Fi Patents on fair, reasonable, and non-discriminatory terms, and are willing to

  negotiate the details with your company.”

         42.     Sol IP engaged in subsequent communications with AT&T, including follow-up

  correspondence updating the list of patents and a letter on July 10, 2018 (the “2018 Letter”). The

  2018 Letter sought to advance the discussion of “entering into a license agreement on FRAND

  terms.” “FRAND” is an acronym for fair, reasonable, and non-discriminatory. AT&T has not

  agreed to license the Asserted Patents on such terms.

         43.     As a member of TTA, ETRI declared the intellectual property rights reflected in

  the Asserted LTE Patents to be essential to the LTE Standards.

         44.     AT&T is a 3GPP member organization or is affiliated with a 3GPP member

  organization. 3GPP solicits identification of standard-essential patents and, through 3GPP,

  AT&T received notice of the standard-essential patents at issue here when they were disclosed to

  3GPP via its organizational partners.

         45.     Sol IP and its predecessors in interest to the Asserted Patents complied with any

  requirements of 35 U.S.C. § 287, such that Sol IP may recover pre-notice damages.




                                                 12
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 13 of 107 PageID #:
                                    1936


                                           COUNT ONE
                              Infringement of U.S. Patent No. 9,603,174

          46.     Plaintiff repeats and incorporates by reference each preceding paragraph as if

  fully set forth herein and further states:

          47.     On March 21, 2017, the United States Patent and Trademark Office duly and

  legally issued U.S. Patent No. 9,603,174 B2 (“the ’174 Patent”), entitled “Error control method,

  medium access control (MAC) frame designing method, and terminal registration method in

  wireless communication system, and recording medium.” A true and correct copy of that patent

  is attached as Exhibit 1.

          48.     Sol IP is the exclusive licensee of the ’174 Patent and holds all substantial rights

  to that patent, including the sole right to sue and recover for any and all infringements.

          49.     Claims of the ’174 Patent, such as claims 25 and 9, are essential to certain LTE

  Standards, including LTE Release 8 (and later) and its technical specifications including but not

  limited to 3GPP TS 36.213 (including section 7.1 of that document) and 3GPP TS 36.212

  (including section 5.3.3 of that document), which include inventions covered by the ’174 Patent.

  Such inventions are reflected in the claimed methods for a base station’s transmitting, or a

  terminal’s receiving, a subframe based on an identifier associated with the terminal, such as in

  claims 25 and 9.

          50.     AT&T has and continues, without authorization, to operate and use, and/or to

  induce and contribute to the operation and use by others of equipment and services that practice

  one or more claims of the ’174 Patent literally or under the doctrine of equivalents (hereafter

  “’174 Accused Instrumentalities”). At a minimum, such ’174 Accused Instrumentalities include

  (1) AT&T’s mobile network, including all base station equipment configured to transmit a

  subframe from a transmitter in accordance with LTE Release 8 (or later), and (2) all Accused



                                                   13
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 14 of 107 PageID #:
                                    1937


  Usage Devices and Accused Sale Devices that are configured to receive a subframe from a

  transmitter transmitted in accordance with those standards.

            51.   AT&T has directly infringed and continues to directly infringe the ’174 Patent in

  violation of 35 U.S.C. § 271(a) by using, without authorization, the ’174 Accused

  Instrumentalities.

            52.   For example, AT&T operates and sells access to its LTE mobile network that

  includes base stations that communicate with user mobile devices in accordance with LTE

  Release 8 (or later), thereby infringing at least claim 25 of the ’174 Patent.

            53.   In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’174 Patent in violation of 35 U.S.C. § 271(b) by taking active steps to encourage and facilitate

  direct infringement by others, including OEMs, agent-subsidiaries, affiliates, partners, service

  providers, manufacturers, importers, resellers, customers, and/or end users, in this district and

  elsewhere in the United States, through the dissemination of the ’174 Accused Instrumentalities

  and the creation and dissemination of promotional and marketing materials, supporting materials,

  instructions, product manuals, and/or technical information relating to such products with

  knowledge and the specific intent that its efforts will result in the direct infringement of the ’174

  Patent.

            54.   For example, AT&T took active steps to encourage end users to utilize its mobile

  network in the United States in a manner it knows will directly infringe each element of at least

  claim 9 of the ’174 Patent, including by selling access to its LTE mobile network and

  encouraging users to operate Accused Usage Devices on that network despite knowing of the

  patent and the fact that such usage of its network in accordance with LTE Release 8 (and later)

  will cause the user to use their mobile device in a manner that infringes the patent.




                                                   14
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 15 of 107 PageID #:
                                    1938


         55.     Such active steps include, for example, advertising and marketing AT&T’s LTE

  mobile network, marketing and selling of Accused Sale Devices capable of or intended for use

  on that network, publishing manuals and promotional literature describing and instructing users

  to utilize its network, and offering support and technical assistance to its customers that

  encourage use of the network in ways that directly infringe at least claim 9 of the ’174 Patent.

         56.     AT&T undertook and continues to undertake the above-identified active steps

  after receiving notice of the ’174 Patent and how those steps induce infringement of that patent.

         57.     In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’174 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the United States,

  or importing into the United States, the Accused Sale Devices with knowledge that they are

  especially designed or adapted to operate in a manner that infringes that patent and despite the

  fact that the infringing technology or aspects of the Accused Sale Devices are not a staple article

  of commerce suitable for substantial non-infringing use.

         58.     For example, AT&T knew that the functionality included in the Accused Sale

  Devices enables each to communicate in accordance with LTE Release 8 (and later), and that

  such functionality infringes the ’174 Patent, including claim 9.

         59.     The infringing aspects of the Accused Sale Devices can be used only in a manner

  that infringes the ’174 Patent and thus have no substantial non-infringing uses. Those

  instrumentalities communicate in accordance with LTE Release 8 (and later) specifically so that

  they can operate on AT&T’s mobile network. The infringing aspects of those instrumentalities

  otherwise have no meaningful use, let alone any meaningful non-infringing use.

         60.     AT&T’s acts of infringement have caused and continue to cause damage to Sol

  IP, and Sol IP is entitled to recover from AT&T the damages it has sustained as a result of those




                                                  15
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 16 of 107 PageID #:
                                    1939


  wrongful acts in an amount subject to proof at trial. AT&T’s infringement of Sol IP’s rights

  under the ’174 Patent will continue to damage Sol IP, causing irreparable harm for which there is

  no adequate remedy at law, unless enjoined by this Court.

          61.     AT&T has had knowledge and notice of the ’174 Patent and its infringement

  since (i) at least May 2015, when it received the 2015 LTE Notice Letter, and/or when it

  received subsequent correspondence identifying the patent, (ii) at least, and through, the filing

  and service of the Complaint, and (iii) at least upon receiving notice about ETRI’s identification

  of the patent or its application or family as standard-essential. Despite this knowledge, AT&T

  continued to commit the aforementioned infringing acts.

          62.     Upon information and belief, AT&T’s infringement of the ’174 Patent is willful

  and deliberate, entitling Sol IP to the recovery of increased damages under 35 U.S.C. § 284.

  AT&T has infringed and continues to infringe the ’174 Patent despite the risk of infringement

  being either known or so obvious that it should have been known to AT&T.

                                          COUNT TWO
                              Infringement of U.S. Patent No. 8,761,814

          63.     Plaintiff repeats and incorporates by reference each preceding paragraph as if

  fully set forth herein and further states:

          64.     On June 24, 2014, the United States Patent and Trademark Office duly and legally

  issued U.S. Patent No. 8,761,814 B2 (“the ’814 Patent”), entitled “Method for paging

  information in cellular system.” A true and correct copy of that patent is attached as Exhibit 2.

          65.     Sol IP is the exclusive licensee of the ’814 Patent and holds all substantial rights

  to that patent, including the sole right to sue and recover for any and all infringements.

          66.     Claims of the ’814 Patent, such as claims 10 and 1, are essential to certain LTE

  Standards, including LTE Release 8 (and later) and its technical specifications including but not



                                                   16
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 17 of 107 PageID #:
                                    1940


  limited to 3GPP TS 36.331 (including section 5.3.2 of that document), 3GPP TS 36.321

  (including section 5.5 of that document), and 3GPP TS 36.304 (including section 7 of that

  document), which include inventions covered by the ’814 Patent. Such inventions are reflected in

  the claimed methods for a base station’s transmitting, or a terminal’s receiving, of paging

  information, such as in claims 10 and 1.

         67.     AT&T has and continues, without authorization, to operate and use, and/or to

  induce and contribute to the operation and use by others of equipment and services that practice

  one or more claimed methods of the ’814 Patent literally or under the doctrine of equivalents

  (hereafter “’814     Accused    Instrumentalities”).   At    a minimum, such      ’814   Accused

  Instrumentalities include (1) AT&T’s mobile network, including all base station equipment

  configured to generate paging information in accordance with LTE Release 8 (or later), and (2)

  all Accused Usage Devices and Accused Sale Devices that are configured to decode paging

  information in accordance with those standards.

         68.     AT&T has directly infringed and continues to directly infringe the ’814 Patent in

  violation of 35 U.S.C. § 271(a) by using, without authorization, the ’814 Accused

  Instrumentalities.

         69.     For example, AT&T operates and sells access to its LTE mobile network that

  includes base stations that communicate with user mobile devices in accordance with LTE

  Release 8 (or later), thereby infringing at least claim 10 of the ’814 Patent.

         70.     In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’814 Patent in violation of 35 U.S.C. § 271(b) by taking active steps to encourage and facilitate

  direct infringement by others, including OEMs, agent-subsidiaries, affiliates, partners, service

  providers, manufacturers, importers, resellers, customers, and/or end users, in this district and




                                                   17
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 18 of 107 PageID #:
                                    1941


  elsewhere in the United States, through the dissemination of the ’814 Accused Instrumentalities

  and the creation and dissemination of promotional and marketing materials, supporting materials,

  instructions, product manuals, and/or technical information relating to such products with

  knowledge and the specific intent that its efforts will result in the direct infringement of the ’814

  Patent.

            71.   For example, AT&T took active steps to encourage end users to utilize its mobile

  network in the United States in a manner it knows will directly infringe each element of at least

  claim 1 of the ’814 Patent, including by selling access to its LTE mobile network and

  encouraging users to operate Accused Usage Devices on that network despite knowing of the

  patent and the fact that such usage of its network in accordance with LTE Release 8 (and later)

  will cause the user to use their mobile device in a manner that infringes the patent.

            72.   Such active steps include, for example, advertising and marketing AT&T’s LTE

  mobile network, marketing and selling of Accused Sale Devices capable of or intended for use

  on that network, publishing manuals and promotional literature describing and instructing users

  to utilize its network, and offering support and technical assistance to its customers that

  encourage use of the network in ways that directly infringe at least claim 1 of the ’814 Patent.

            73.   AT&T undertook and continues to undertake the above-identified active steps

  after receiving notice of the ’814 Patent and how those steps induce infringement of that patent.

            74.   In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’814 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the United States,

  or importing into the United States, the Accused Sale Devices with knowledge that they are

  especially designed or adapted to operate in a manner that infringes that patent and despite the




                                                   18
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 19 of 107 PageID #:
                                    1942


  fact that the infringing technology or aspects of the Accused Sale Devices are not a staple article

  of commerce suitable for substantial non-infringing use.

         75.     For example, AT&T knew that the functionality included in the Accused Sale

  Devices enables each to communicate in accordance with LTE Release 8 (and later), and that

  such functionality infringes the ’814 Patent, including claim 1.

         76.     The infringing aspects of the Accused Sale Devices can be used only in a manner

  that infringes the ’814 Patent and thus have no substantial non-infringing uses. Those

  instrumentalities communicate in accordance with LTE Release 8 (and later) specifically so that

  they can operate on AT&T’s mobile network. The infringing aspects of those instrumentalities

  otherwise have no meaningful use, let alone any meaningful non-infringing use.

         77.     AT&T’s acts of infringement have caused and continue to cause damage to Sol

  IP, and Sol IP is entitled to recover from AT&T the damages it has sustained as a result of those

  wrongful acts in an amount subject to proof at trial. AT&T’s infringement of Sol IP’s rights

  under the ’814 Patent will continue to damage Sol IP, causing irreparable harm for which there is

  no adequate remedy at law, unless enjoined by this Court.

         78.     AT&T has had knowledge and notice of the ’814 Patent and its infringement

  since (i) at least May 2015, when it received the 2015 LTE Notice Letter, and/or when it

  received subsequent correspondence identifying the patent, (ii) at least, and through, the filing

  and service of the Complaint, and (iii) at least upon receiving notice about ETRI’s identification

  of the patent or its application or family as standard-essential. Despite this knowledge, AT&T

  continued to commit the aforementioned infringing acts.

         79.     Upon information and belief, AT&T’s infringement of the ’814 Patent is willful

  and deliberate, entitling Sol IP to the recovery of increased damages under 35 U.S.C. § 284.




                                                  19
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 20 of 107 PageID #:
                                    1943


  AT&T has infringed and continues to infringe the ’814 Patent despite the risk of infringement

  being either known or so obvious that it should have been known to AT&T.

                                         COUNT THREE
                              Infringement of U.S. Patent No. 9,155,066

          80.     Plaintiff repeats and incorporates by reference each preceding paragraph as if

  fully set forth herein and further states:

          81.     On October 6, 2015, the United States Patent and Trademark Office duly and

  legally issued U.S. Patent No. 9,155,066 B2 (“the ’066 Patent”), entitled “Method for paging

  information in cellular system.” A true and correct copy of that patent is attached as Exhibit 3.

          82.     Sol IP is the exclusive licensee of the ’066 Patent and holds all substantial rights

  to that patent, including the sole right to sue and recover for any and all infringements.

          83.     Claims of the ’066 Patent, such as claims 10 and 1, are essential to certain LTE

  Standards, including LTE Release 8 (and later) and its technical specifications including but not

  limited to 3GPP TS 36.331 (including section 5.3.2 of that document), 3GPP TS 36.321

  (including section 5.5 of that document), and 3GPP TS 36.304 (including section 7 of that

  document), which include inventions covered by the ’066 Patent. Such inventions are reflected in

  the claimed methods for a base station’s transmitting, or a terminal’s receiving, of paging

  information, such as in claims 10 and 1.

          84.     AT&T has and continues, without authorization, to operate and use, and/or to

  induce and contribute to the operation and use by others of equipment and services that practice

  one or more claims of the ’066 Patent literally or under the doctrine of equivalents (hereafter

  “’066 Accused Instrumentalities”). At a minimum, such ’066 Accused Instrumentalities include

  (1) AT&T’s mobile network, including all base station equipment configured to generate paging

  information in accordance with LTE Release 8 (or later), and (2) all Accused Usage Devices and



                                                   20
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 21 of 107 PageID #:
                                    1944


  Accused Sale Devices that are configured to decode paging information in accordance with those

  standards.

            85.   AT&T has directly infringed and continues to directly infringe the ’066 Patent in

  violation of 35 U.S.C. § 271(a) by using, without authorization, the ’066 Accused

  Instrumentalities.

            86.   For example, AT&T operates and sells access to its LTE mobile network that

  includes base stations that communicate with user mobile devices in accordance with LTE

  Release 8 (or later), thereby infringing at least claim 10 of the ’066 Patent.

            87.   In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’066 Patent in violation of 35 U.S.C. § 271(b) by taking active steps to encourage and facilitate

  direct infringement by others, including OEMs, agent-subsidiaries, affiliates, partners, service

  providers, manufacturers, importers, resellers, customers, and/or end users, in this district and

  elsewhere in the United States, through the dissemination of the ’066 Accused Instrumentalities

  and the creation and dissemination of promotional and marketing materials, supporting materials,

  instructions, product manuals, and/or technical information relating to such products with

  knowledge and the specific intent that its efforts will result in the direct infringement of the ’066

  Patent.

            88.   For example, AT&T took active steps to encourage end users to utilize its mobile

  network in the United States in a manner it knows will directly infringe each element of at least

  claim 1 of the ’066 Patent, including by selling access to its LTE mobile network and

  encouraging users to operate Accused Usage Devices on that network despite knowing of the

  patent and the fact that such usage of its network in accordance with LTE Release 8 (and later)

  will cause the user to use their mobile device in a manner that infringes the patent.




                                                   21
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 22 of 107 PageID #:
                                    1945


         89.     Such active steps include, for example, advertising and marketing AT&T’s LTE

  mobile network, marketing and selling of Accused Sale Devices capable of or intended for use

  on that network, publishing manuals and promotional literature describing and instructing users

  to utilize its network, and offering support and technical assistance to its customers that

  encourage use of the network in ways that directly infringe at least claim 1 of the ’066 Patent.

         90.     AT&T undertook and continues to undertake the above-identified active steps

  after receiving notice of the ’066 Patent and how those steps induce infringement of that patent.

         91.     In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’066 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the United States,

  or importing into the United States, the Accused Sale Devices with knowledge that they are

  especially designed or adapted to operate in a manner that infringes that patent and despite the

  fact that the infringing technology or aspects of the Accused Sale Devices are not a staple article

  of commerce suitable for substantial non-infringing use.

         92.     For example, AT&T knew that the functionality included in the Accused Sale

  Devices enables each to communicate in accordance with LTE Release 8 (and later), and that

  such functionality infringes the ’066 Patent, including claim 1.

         93.     The infringing aspects of the Accused Sale Devices can be used only in a manner

  that infringes the ’066 Patent and thus have no substantial non-infringing uses. Those

  instrumentalities communicate in accordance with LTE Release 8 (and later) specifically so that

  they can operate on AT&T’s mobile network. The infringing aspects of those instrumentalities

  otherwise have no meaningful use, let alone any meaningful non-infringing use.

         94.     AT&T’s acts of infringement have caused and continue to cause damage to Sol

  IP, and Sol IP is entitled to recover from AT&T the damages it has sustained as a result of those




                                                  22
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 23 of 107 PageID #:
                                    1946


  wrongful acts in an amount subject to proof at trial. AT&T’s infringement of Sol IP’s rights

  under the ’066 Patent will continue to damage Sol IP, causing irreparable harm for which there is

  no adequate remedy at law, unless enjoined by this Court.

          95.     AT&T has had knowledge and notice of the ’066 Patent and its infringement

  since (i) at least May 2015, when it received the 2015 LTE Notice Letter, and/or when it

  received subsequent correspondence identifying the patent, (ii) at least, and through, the filing

  and service of the Complaint, and (iii) at least upon receiving notice about ETRI’s identification

  of the patent or its application or family as standard-essential. Despite this knowledge, AT&T

  continued to commit the aforementioned infringing acts.

          96.     Upon information and belief, AT&T’s infringement of the ’066 Patent is willful

  and deliberate, entitling Sol IP to the recovery of increased damages under 35 U.S.C. § 284.

  AT&T has infringed and continues to infringe the ’066 Patent despite the risk of infringement

  being either known or so obvious that it should have been known to AT&T.

                                          COUNT FOUR
                              Infringement of U.S. Patent No. 8,270,354

          97.     Plaintiff repeats and incorporates by reference each preceding paragraph as if

  fully set forth herein and further states:

          98.     On September 18, 2012, the United States Patent and Trademark Office duly and

  legally issued U.S. Patent No. 8,270,354 B2 (“the ’354 Patent”), entitled “Method for

  transmitting up link control signal in mobile communication system.” A true and correct copy of

  that patent is attached as Exhibit 4.

          99.     Sol IP is the exclusive licensee of the ’354 Patent and holds all substantial rights

  to that patent, including the sole right to sue and recover for any and all infringements.




                                                   23
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 24 of 107 PageID #:
                                    1947


         100.    Claims of the ’354 Patent, such as claims 1 and 10, are essential to certain LTE

  Standards, including LTE Release 8 (and later) and its technical specifications including but not

  limited to 3GPP TS 36.300 (including section 10.1.5 of that document) and 3GPP TS 36.321

  (including section 5.1 of that document), which include inventions covered by the ’354 Patent.

  Such inventions are reflected in the claimed methods for a base station’s transmitting, or a

  terminal’s receiving, of responses for random access, such as in claims 1 and 10.

         101.    AT&T has and continues, without authorization, to operate and use, and/or to

  induce and contribute to the operation and use by others of equipment and services that practice

  one or more claims of the ’354 Patent literally or under the doctrine of equivalents (hereafter

  “’354 Accused Instrumentalities”). At a minimum, such ’354 Accused Instrumentalities include

  (1) AT&T’s mobile network, including all base station equipment configured to transmit

  responses for random access in accordance with LTE Release 8 (or later), and (2) all Accused

  Usage Devices and Accused Sale Devices that are configured to receive responses for random

  access in accordance with those standards.

         102.    AT&T has directly infringed and continues to directly infringe the ’354 Patent in

  violation of 35 U.S.C. § 271(a) by using, without authorization, the ’354 Accused

  Instrumentalities.

         103.    For example, AT&T operates and sells access to its LTE mobile network that

  includes base stations that communicate with user mobile devices in accordance with LTE

  Release 8 (or later), thereby infringing at least claim 1 of the ’354 Patent.

         104.    In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’354 Patent in violation of 35 U.S.C. § 271(b) by taking active steps to encourage and facilitate

  direct infringement by others, including OEMs, agent-subsidiaries, affiliates, partners, service




                                                   24
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 25 of 107 PageID #:
                                    1948


  providers, manufacturers, importers, resellers, customers, and/or end users, in this district and

  elsewhere in the United States, through the dissemination of the ’354 Accused Instrumentalities

  and the creation and dissemination of promotional and marketing materials, supporting materials,

  instructions, product manuals, and/or technical information relating to such products with

  knowledge and the specific intent that its efforts will result in the direct infringement of the ’354

  Patent.

            105.   For example, AT&T took active steps to encourage end users to utilize its mobile

  network in the United States in a manner it knows will directly infringe each element of at least

  claim 10 of the ’354 Patent, including by selling access to its LTE mobile network and

  encouraging users to operate Accused Usage Devices on that network despite knowing of the

  patent and the fact that such usage of its network in accordance with LTE Release 8 (and later)

  will cause the user to use their mobile device in a manner that infringes the patent.

            106.   Such active steps include, for example, advertising and marketing AT&T’s LTE

  mobile network, marketing and selling of Accused Sale Devices capable of or intended for use

  on that network, publishing manuals and promotional literature describing and instructing users

  to utilize its network, and offering support and technical assistance to its customers that

  encourage use of the network in ways that directly infringe at least claim 10 of the ’354 Patent.

            107.   AT&T undertook and continues to undertake the above-identified active steps

  after receiving notice of the ’354 Patent and how those steps induce infringement of that patent.

            108.   In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’354 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the United States,

  or importing into the United States, the Accused Sale Devices with knowledge that they are

  especially designed or adapted to operate in a manner that infringes that patent and despite the




                                                   25
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 26 of 107 PageID #:
                                    1949


  fact that the infringing technology or aspects of the Accused Sale Devices are not a staple article

  of commerce suitable for substantial non-infringing use.

         109.    For example, AT&T knew that the functionality included in the Accused Sale

  Devices enables each to communicate in accordance with LTE Release 8 (and later), and that

  such functionality infringes the ’354 Patent, including claim 10.

         110.    The infringing aspects of the Accused Sale Devices can be used only in a manner

  that infringes the ’354 Patent and thus have no substantial non-infringing uses. Those

  instrumentalities communicate in accordance with LTE Release 8 (and later) specifically so that

  they can operate on AT&T’s mobile network. The infringing aspects of those instrumentalities

  otherwise have no meaningful use, let alone any meaningful non-infringing use.

         111.    AT&T’s acts of infringement have caused and continue to cause damage to Sol

  IP, and Sol IP is entitled to recover from AT&T the damages it has sustained as a result of those

  wrongful acts in an amount subject to proof at trial. AT&T’s infringement of Sol IP’s rights

  under the ’354 Patent will continue to damage Sol IP, causing irreparable harm for which there is

  no adequate remedy at law, unless enjoined by this Court.

         112.    AT&T has had knowledge and notice of the ’354 Patent and its infringement

  since (i) at least May 2015, when it received the 2015 LTE Notice Letter, and/or when it

  received subsequent correspondence identifying the patent, (ii) at least, and through, the filing

  and service of the Complaint, and (iii) at least upon receiving notice about ETRI’s identification

  of the patent or its application or family as standard-essential. Despite this knowledge, AT&T

  continued to commit the aforementioned infringing acts.

         113.    Upon information and belief, AT&T’s infringement of the ’354 Patent is willful

  and deliberate, entitling Sol IP to the recovery of increased damages under 35 U.S.C. § 284.




                                                  26
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 27 of 107 PageID #:
                                    1950


  AT&T has infringed and continues to infringe the ’354 Patent despite the risk of infringement

  being either known or so obvious that it should have been known to AT&T.

                                          COUNT FIVE
                              Infringement of U.S. Patent No. 8,311,031

          114.    Plaintiff repeats and incorporates by reference each preceding paragraph as if

  fully set forth herein and further states:

          115.    On November 13, 2012, the United States Patent and Trademark Office duly and

  legally issued U.S. Patent No. 8,311,031 B2 (“the ’031 Patent”), entitled “Cell search method,

  forward link frame transmission method, apparatus using the same and forward link frame

  structure.” A true and correct copy of that patent is attached as Exhibit 5.

          116.    Sol IP is the exclusive licensee of the ’031 Patent and holds all substantial rights

  to that patent, including the sole right to sue and recover for any and all infringements.

          117.    Claims of the ’031 Patent, such as claims 1 and 8, are essential to certain LTE

  Standards, including LTE Release 8 (and later) and its technical specifications including but not

  limited to 3GPP TS 36.211 (including section 6.11 of that document) and 3GPP 36.213

  (including section 4.1 of that document), which include inventions covered by the ’031 Patent.

  Such inventions are reflected in the claimed methods and apparatuses for a mobile station

  performing cell searches, such as in claims 1 and 8.

          118.    AT&T has and continues, without authorization, to make, use, offer for sale, sell,

  or import, and/or to induce and contribute to the same by others of equipment and services that

  practice one or more claims of the ’031 Patent literally or under the doctrine of equivalents

  (hereafter “’031     Accused     Instrumentalities”).   At   a minimum, such         ’031    Accused

  Instrumentalities include all Accused Usage Devices and Accused Sale Devices that are

  configured to perform cell searches in accordance with LTE Release 8 (or later).



                                                   27
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 28 of 107 PageID #:
                                    1951


            119.   AT&T has directly infringed and continues to directly infringe the ’031 Patent in

  violation of 35 U.S.C. § 271(a) by making, selling, offering for sale, importing, or using, without

  authorization, the ’031 Accused Instrumentalities.

            120.   For example, AT&T makes, sells, or offers to sell in the United States, or imports

  into the United States, the Accused Sale Devices that are configured to communicate in

  accordance with LTE Release 8 (or later), thereby infringing at least claim 8 of the ’031 Patent.

            121.   AT&T has indirectly infringed and continues to indirectly infringe the ’031 Patent

  in violation of 35 U.S.C. § 271(b) by taking active steps to encourage and facilitate direct

  infringement by others, including OEMs, agent-subsidiaries, affiliates, partners, service

  providers, manufacturers, importers, resellers, customers, and/or end users, in this district and

  elsewhere in the United States, through the dissemination of the ’031 Accused Instrumentalities

  and the creation and dissemination of promotional and marketing materials, supporting materials,

  instructions, product manuals, and/or technical information relating to such products with

  knowledge and the specific intent that its efforts will result in the direct infringement of the ’031

  Patent.

            122.   For example, AT&T took active steps to encourage end users to utilize its mobile

  network in the United States in a manner it knows will directly infringe each element of at least

  claim 1 of the ’031 Patent, including by selling access to its LTE mobile network and

  encouraging users to operate Accused Usage Devices on that network despite knowing of the

  patent and the fact that such usage of its network in accordance with LTE Release 8 (and later)

  will cause the user to use their mobile device in a manner that infringes the patent.

            123.   Such active steps include, for example, advertising and marketing AT&T’s LTE

  mobile network, marketing and selling of Accused Sale Devices capable of or intended for use




                                                   28
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 29 of 107 PageID #:
                                    1952


  on that network, publishing manuals and promotional literature describing and instructing users

  to utilize its network, and offering support and technical assistance to its customers that

  encourage use of the network in ways that directly infringe at least claim 1 of the ’031 Patent.

         124.    AT&T undertook and continues to undertake the above-identified active steps

  after receiving notice of the ’031 Patent and how those steps induce infringement of that patent.

         125.    In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’031 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the United States,

  or importing into the United States, the Accused Sale Devices with knowledge that they are

  especially designed or adapted to operate in a manner that infringes that patent and despite the

  fact that the infringing technology or aspects of the Accused Sale Devices are not a staple article

  of commerce suitable for substantial non-infringing use.

         126.    For example, AT&T knew that the functionality included in the Accused Sale

  Devices enables each to communicate in accordance with LTE Release 8 (and later), and that

  such functionality infringes the ’031 Patent, including claim 1.

         127.    The infringing aspects of the Accused Sale Devices can be used only in a manner

  that infringes the ’031 Patent and thus have no substantial non-infringing uses. Those

  instrumentalities communicate in accordance with LTE Release 8 (and later) specifically so that

  they can operate on AT&T’s mobile network. The infringing aspects of those instrumentalities

  otherwise have no meaningful use, let alone any meaningful non-infringing use.

         128.    AT&T’s acts of infringement have caused and continue to cause damage to Sol

  IP, and Sol IP is entitled to recover from AT&T the damages it has sustained as a result of those

  wrongful acts in an amount subject to proof at trial. AT&T’s infringement of Sol IP’s rights




                                                  29
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 30 of 107 PageID #:
                                    1953


  under the ’031 Patent will continue to damage Sol IP, causing irreparable harm for which there is

  no adequate remedy at law, unless enjoined by this Court.

          129.    AT&T has had knowledge and notice of the ’031 Patent and its infringement

  since (i) at least May 2015, when it received the 2015 LTE Notice Letter, and/or when it

  received subsequent correspondence identifying the patent, (ii) at least, and through, the filing

  and service of the Complaint, and (iii) at least upon receiving notice about ETRI’s identification

  of the patent or its application or family as standard-essential. Despite this knowledge, AT&T

  continued to commit the aforementioned infringing acts.

          130.    Upon information and belief, AT&T’s infringement of the ’031 Patent is willful

  and deliberate, entitling Sol IP to the recovery of increased damages under 35 U.S.C. § 284.

  AT&T has infringed and continues to infringe the ’031 Patent despite the risk of infringement

  being either known or so obvious that it should have been known to AT&T.

                                           COUNT SIX
                              Infringement of U.S. Patent No. 9,496,976

          131.    Plaintiff repeats and incorporates by reference each preceding paragraph as if

  fully set forth herein and further states:

          132.    On November 15, 2016, the United States Patent and Trademark Office duly and

  legally issued U.S. Patent No. 9,496,976 B2 (“the ’976 Patent”), entitled “Cell search method,

  forward link frame transmission method, apparatus using the same and forward link frame

  structure.” A true and correct copy of that patent is attached as Exhibit 6.

          133.    Sol IP is the exclusive licensee of the ’976 Patent and holds all substantial rights

  to that patent, including the sole right to sue and recover for any and all infringements.

          134.    Claims of the ’976 Patent, such as claims 9 and 1, are essential to certain LTE

  Standards, including LTE Release 8 (and later) and its technical specifications including but not



                                                   30
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 31 of 107 PageID #:
                                    1954


  limited to 3GPP TS 36.211 (including section 6.11 of that document) and 3GPP 36.213

  (including section 4.1 of that document), which include inventions covered by the ’976 Patent.

  Such inventions are reflected in the claimed methods for a base station’s transmitting, or a

  terminal’s receiving, of downlink transmission, such as in claims 9 and 1.

         135.    AT&T has and continues, without authorization, to operate and use, and/or to

  induce and contribute to the operation and use by others of equipment and services that practice

  one or more claims of the ’976 Patent literally or under the doctrine of equivalents (hereafter

  “’976 Accused Instrumentalities”). At a minimum, such ’976 Accused Instrumentalities include

  (1) AT&T’s mobile network, including all base station equipment configured to generate and

  transmit downlink transmissions in accordance with LTE Release 8 (or later), and (2) all

  Accused Usage Devices and Accused Sale Devices that are configured to receive a downlink

  transmission from a transmitter transmitted in accordance with those standards.

         136.    AT&T has directly infringed and continues to directly infringe the ’976 Patent in

  violation of 35 U.S.C. § 271(a) by using, without authorization, the ’976 Accused

  Instrumentalities.

         137.    For example, AT&T operates and sells access to its LTE mobile network that

  includes base stations that communicate with user mobile devices in accordance with LTE

  Release 8 (or later), thereby infringing at least claim 9 of the ’976 Patent.

         138.    In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’976 Patent in violation of 35 U.S.C. § 271(b) by taking active steps to encourage and facilitate

  direct infringement by others, including OEMs, agent-subsidiaries, affiliates, partners, service

  providers, manufacturers, importers, resellers, customers, and/or end users, in this district and

  elsewhere in the United States, through the dissemination of the ’976 Accused Instrumentalities




                                                   31
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 32 of 107 PageID #:
                                    1955


  and the creation and dissemination of promotional and marketing materials, supporting materials,

  instructions, product manuals, and/or technical information relating to such products with

  knowledge and the specific intent that its efforts will result in the direct infringement of the ’976

  Patent.

            139.   For example, AT&T took active steps to encourage end users to utilize its mobile

  network in the United States in a manner it knows will directly infringe each element of at least

  claim 1 of the ’976 Patent, including by selling access to its LTE mobile network and

  encouraging users to operate Accused Usage Devices on that network despite knowing of the

  patent and the fact that such usage of its network in accordance with LTE Release 8 (and later)

  will cause the user to use their mobile device in a manner that infringes the patent.

            140.   Such active steps include, for example, advertising and marketing AT&T’s LTE

  mobile network, marketing and selling of Accused Sale Devices capable of or intended for use

  on that network, publishing manuals and promotional literature describing and instructing users

  to utilize its network, and offering support and technical assistance to its customers that

  encourage use of the network in ways that directly infringe at least claim 1 of the ’976 Patent.

            141.   AT&T undertook and continues to undertake the above-identified active steps

  after receiving notice of the ’976 Patent and how those steps induce infringement of that patent.

            142.   In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’976 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the United States,

  or importing into the United States, the Accused Sale Devices with knowledge that they are

  especially designed or adapted to operate in a manner that infringes that patent and despite the

  fact that the infringing technology or aspects of the Accused Sale Devices are not a staple article

  of commerce suitable for substantial non-infringing use.




                                                   32
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 33 of 107 PageID #:
                                    1956


         143.    For example, AT&T knew that the functionality included in the Accused Sale

  Devices enables each to communicate in accordance with LTE Release 8 (and later), and that

  such functionality infringes the ’976 Patent, including claim 1.

         144.    The infringing aspects of the Accused Sale Devices can be used only in a manner

  that infringes the ’976 Patent and thus have no substantial non-infringing uses. Those

  instrumentalities communicate in accordance with LTE Release 8 (and later) specifically so that

  they can operate on AT&T’s mobile network. The infringing aspects of those instrumentalities

  otherwise have no meaningful use, let alone any meaningful non-infringing use.

         145.    AT&T’s acts of infringement have caused and continue to cause damage to Sol

  IP, and Sol IP is entitled to recover from AT&T the damages it has sustained as a result of those

  wrongful acts in an amount subject to proof at trial. AT&T’s infringement of Sol IP’s rights

  under the ’976 Patent will continue to damage Sol IP, causing irreparable harm for which there is

  no adequate remedy at law, unless enjoined by this Court.

         146.    AT&T has had knowledge and notice of the ’976 Patent and its infringement

  since (i) at least May 2015, when it received the 2015 LTE Notice Letter, and/or when it

  received subsequent correspondence identifying the patent, (ii) at least, and through, the filing

  and service of the Complaint, and (iii) at least upon receiving notice about ETRI’s identification

  of the patent or its application or family as standard-essential. Despite this knowledge, AT&T

  continued to commit the aforementioned infringing acts.

         147.    Upon information and belief, AT&T’s infringement of the ’976 Patent is willful

  and deliberate, entitling Sol IP to the recovery of increased damages under 35 U.S.C. § 284.

  AT&T has infringed and continues to infringe the ’976 Patent despite the risk of infringement

  being either known or so obvious that it should have been known to AT&T.




                                                  33
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 34 of 107 PageID #:
                                    1957


                                         COUNT SEVEN
                             Infringement of U.S. Patent No. 10,080,204

          148.    Plaintiff repeats and incorporates by reference each preceding paragraph as if

  fully set forth herein and further states:

          149.    On September 18, 2018, the United States Patent and Trademark Office duly and

  legally issued U.S. Patent No. 10,080,204 B2 (“the ’204 Patent”), entitled “Cell search method,

  forward link frame transmission method, apparatus using the same and forward link frame

  structure.” A true and correct copy of that patent is attached as Exhibit 7.

          150.    Sol IP is the exclusive licensee of the ’204 Patent and holds all substantial rights

  to that patent, including the sole right to sue and recover for any and all infringements.

          151.    Claims of the ’204 Patent, such as claims 1, 7, and 13, are essential to certain LTE

  Standards, including LTE Release 8 (and later) and its technical specifications including but not

  limited to 3GPP TS 36.211 (including section 6.11 of that document), which include inventions

  covered by the ’204 Patent. Such inventions are reflected in the claimed methods and

  apparatuses for a base station’s transmitting, or a terminal’s receiving, of a frame, such as in

  claims 1, 7, and 13.

          152.    AT&T has and continues, without authorization, to make, use, offer for sale, sell,

  or import, and/or to induce and contribute to the same by others of equipment and services that

  practice one or more claims of the ’204 Patent literally or under the doctrine of equivalents

  (hereafter “’204       Accused   Instrumentalities”).   At   a minimum, such         ’204    Accused

  Instrumentalities include (1) AT&T’s mobile network, including all base station equipment

  configured to generate and transmit frames in accordance with LTE Release 8 (or later), and (2)

  all Accused Usage Devices and Accused Sale Devices that are configured to receive a frame in

  accordance with those standards.



                                                   34
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 35 of 107 PageID #:
                                    1958


            153.   AT&T has directly infringed and continues to directly infringe the ’204 Patent in

  violation of 35 U.S.C. § 271(a) by making, selling, offering for sale, importing, or using, without

  authorization, the ’204 Accused Instrumentalities.

            154.   For example, AT&T makes, sells, or offers to sell in the United States, or imports

  into the United States, the Accused Sale Devices that are configured to communicate in

  accordance with LTE Release 8 (or later), thereby infringing at least claim 7 of the ’204 Patent.

            155.   For example, AT&T operates and sells access to its LTE mobile network that

  includes base stations that communicate with user mobile devices in accordance with LTE

  Release 8 (or later), thereby infringing at least claim 13 of the ’204 Patent.

            156.   In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’204 Patent in violation of 35 U.S.C. § 271(b) by taking active steps to encourage and facilitate

  direct infringement by others, including OEMs, agent-subsidiaries, affiliates, partners, service

  providers, manufacturers, importers, resellers, customers, and/or end users, in this district and

  elsewhere in the United States, through the dissemination of the ’204 Accused Instrumentalities

  and the creation and dissemination of promotional and marketing materials, supporting materials,

  instructions, product manuals, and/or technical information relating to such products with

  knowledge and the specific intent that its efforts will result in the direct infringement of the ’204

  Patent.

            157.   For example, AT&T took active steps to encourage end users to utilize its mobile

  network in the United States in a manner it knows will directly infringe each element of at least

  claim 1 of the ’204 Patent, including by selling access to its LTE mobile network and

  encouraging users to operate Accused Usage Devices on that network despite knowing of the




                                                   35
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 36 of 107 PageID #:
                                    1959


  patent and the fact that such usage of its network in accordance with LTE Release 8 (and later)

  will cause the user to use their mobile device in a manner that infringes the patent.

         158.    Such active steps include, for example, advertising and marketing AT&T’s LTE

  mobile network, marketing and selling of Accused Sale Devices capable of or intended for use

  on that network, publishing manuals and promotional literature describing and instructing users

  to utilize its network, and offering support and technical assistance to its customers that

  encourage use of the network in ways that directly infringe at least claim 1 of the ’204 Patent.

         159.    AT&T undertook and continues to undertake the above-identified active steps

  after receiving notice of the ’204 Patent and how those steps induce infringement of that patent.

         160.    In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’204 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the United States,

  or importing into the United States, the Accused Sale Devices with knowledge that they are

  especially designed or adapted to operate in a manner that infringes that patent and despite the

  fact that the infringing technology or aspects of the Accused Sale Devices are not a staple article

  of commerce suitable for substantial non-infringing use.

         161.    For example, AT&T knew that the functionality included in the Accused Sale

  Devices enables each to communicate in accordance with LTE Release 8 (and later), and that

  such functionality infringes the ’204 Patent, including claim 1.

         162.    The infringing aspects of the Accused Sale Devices can be used only in a manner

  that infringes the ’204 Patent and thus have no substantial non-infringing uses. Those

  instrumentalities communicate in accordance with LTE Release 8 (and later) specifically so that

  they can operate on AT&T’s mobile network. The infringing aspects of those instrumentalities

  otherwise have no meaningful use, let alone any meaningful non-infringing use.




                                                   36
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 37 of 107 PageID #:
                                    1960


          163.    AT&T’s acts of infringement have caused and continue to cause damage to Sol

  IP, and Sol IP is entitled to recover from AT&T the damages it has sustained as a result of those

  wrongful acts in an amount subject to proof at trial. AT&T’s infringement of Sol IP’s rights

  under the ’204 Patent will continue to damage Sol IP, causing irreparable harm for which there is

  no adequate remedy at law, unless enjoined by this Court.

          164.    AT&T has had knowledge and notice of the ’204 Patent and its infringement

  since (i) at least May 2015, when it received the 2015 LTE Notice Letter, and/or when it

  received subsequent correspondence identifying the patent or its application, (ii) at least, and

  through, the filing and service of the Complaint, and (iii) at least upon receiving notice about

  ETRI’s identification of the patent or its application or family as standard-essential. Despite this

  knowledge, AT&T continued to commit the aforementioned infringing acts.

          165.    Upon information and belief, AT&T’s infringement of the ’204 Patent is willful

  and deliberate, entitling Sol IP to the recovery of increased damages under 35 U.S.C. § 284.

  AT&T has infringed and continues to infringe the ’204 Patent despite the risk of infringement

  being either known or so obvious that it should have been known to AT&T.

                                         COUNT EIGHT
                              Infringement of U.S. Patent No. 8,320,565

          166.    Plaintiff repeats and incorporates by reference each preceding paragraph as if

  fully set forth herein and further states:

          167.    On November 27, 2012, the United States Patent and Trademark Office duly and

  legally issued U.S. Patent No. 8,320,565 B2 (“the ’565 Patent”), entitled “Method for generating

  downlink frame, and method for searching cell.” A true and correct copy of that patent is

  attached as Exhibit 8.




                                                  37
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 38 of 107 PageID #:
                                    1961


            168.   Sol IP is the exclusive licensee of the ’565 Patent and holds all substantial rights

  to that patent, including the sole right to sue and recover for any and all infringements.

            169.   Claims of the ’565 Patent, such as claim 1, are essential to certain LTE Standards,

  including LTE Release 8 (and later) and its technical specifications including but not limited to

  3GPP TS 36.211 (including section 6.11 of that document) and 3GPP 36.213 (including section

  4.1 of that document), which include inventions covered by the ’565 Patent. Such inventions are

  reflected in the claimed methods for a mobile station’s searching a cell, such as in claim 1.

            170.   AT&T has and continues, without authorization, to operate and use, and/or to

  induce and contribute to the operation and use by others of equipment and services that practice

  one or more claims of the ’565 Patent literally or under the doctrine of equivalents (hereafter

  “’565 Accused Instrumentalities”). At a minimum, such ’565 Accused Instrumentalities include

  all Accused Usage Devices and Accused Sale Devices that are configured to search a cell in

  accordance with LTE Release 8 (or later).

            171.   AT&T has indirectly infringed and continues to indirectly infringe the ’565 Patent

  in violation of 35 U.S.C. § 271(b) by taking active steps to encourage and facilitate direct

  infringement by others, including OEMs, agent-subsidiaries, affiliates, partners, service

  providers, manufacturers, importers, resellers, customers, and/or end users, in this district and

  elsewhere in the United States, through the dissemination of the ’565 Accused Instrumentalities

  and the creation and dissemination of promotional and marketing materials, supporting materials,

  instructions, product manuals, and/or technical information relating to such products with

  knowledge and the specific intent that its efforts will result in the direct infringement of the ’565

  Patent.




                                                    38
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 39 of 107 PageID #:
                                    1962


         172.    For example, AT&T took active steps to encourage end users to utilize its mobile

  network in the United States in a manner it knows will directly infringe each element of at least

  claim 1 of the ’565 Patent, including by selling access to its LTE mobile network and

  encouraging users to operate Accused Usage Devices on that network despite knowing of the

  patent and the fact that such usage of its network in accordance with LTE Release 8 (or later)

  will cause the user to use their mobile device in a manner that infringes the patent.

         173.    Such active steps include, for example, advertising and marketing AT&T’s LTE

  mobile network, marketing and selling of Accused Sale Devices capable of or intended for use

  on that network, publishing manuals and promotional literature describing and instructing users

  to utilize its network, and offering support and technical assistance to its customers that

  encourage use of the network in ways that directly infringe at least claim 1 of the ’565 Patent.

         174.    AT&T undertook and continues to undertake the above-identified active steps

  after receiving notice of the ’565 Patent and how those steps induce infringement of that patent.

         175.    In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’565 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the United States,

  or importing into the United States, the Accused Sale Devices with knowledge that they are

  especially designed or adapted to operate in a manner that infringes that patent and despite the

  fact that the infringing technology or aspects of the Accused Sale Devices are not a staple article

  of commerce suitable for substantial non-infringing use.

         176.    For example, AT&T knew that the functionality included in the Accused Sale

  Devices enables each to communicate in accordance with LTE Release 8 (and later), and that

  such functionality infringes the ’565 Patent, including claim 1.




                                                   39
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 40 of 107 PageID #:
                                    1963


          177.    The infringing aspects of the Accused Sale Devices can be used only in a manner

  that infringes the ’565 Patent and thus have no substantial non-infringing uses. Those

  instrumentalities communicate in accordance with LTE Release 8 (and later) specifically so that

  they can operate on AT&T’s mobile network. The infringing aspects of those instrumentalities

  otherwise have no meaningful use, let alone any meaningful non-infringing use.

          178.    AT&T’s acts of infringement have caused and continue to cause damage to Sol

  IP, and Sol IP is entitled to recover from AT&T the damages it has sustained as a result of those

  wrongful acts in an amount subject to proof at trial. AT&T’s infringement of Sol IP’s rights

  under the ’565 Patent will continue to damage Sol IP, causing irreparable harm for which there is

  no adequate remedy at law, unless enjoined by this Court.

          179.    AT&T has had knowledge and notice of the ’565 Patent and its infringement

  since (i) at least May 2015, when it received the 2015 LTE Notice Letter, and/or when it

  received subsequent correspondence identifying the patent, (ii) at least, and through, the filing

  and service of the Complaint, and (iii) at least upon receiving notice about ETRI’s identification

  of the patent or its application or family as standard-essential. Despite this knowledge, AT&T

  continued to commit the aforementioned infringing acts.

          180.    Upon information and belief, AT&T’s infringement of the ’565 Patent is willful

  and deliberate, entitling Sol IP to the recovery of increased damages under 35 U.S.C. § 284.

  AT&T has infringed and continues to infringe the ’565 Patent despite the risk of infringement

  being either known or so obvious that it should have been known to AT&T.

                                          COUNT NINE
                              Infringement of U.S. Patent No. 8,320,571

          181.    Plaintiff repeats and incorporates by reference each preceding paragraph as if

  fully set forth herein and further states:



                                                 40
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 41 of 107 PageID #:
                                    1964


         182.    On November 27, 2012, the United States Patent and Trademark Office duly and

  legally issued U.S. Patent No. 8,320,571 B2 (“the ’571 Patent”), entitled “Method for generating

  downlink frame, and method for searching cell.” A true and correct copy of that patent is

  attached as Exhibit 9.

         183.    Sol IP is the exclusive licensee of the ’571 Patent and holds all substantial rights

  to that patent, including the sole right to sue and recover for any and all infringements.

         184.    Claims of the ’571 Patent, such as claims 1 and 5, are essential to certain LTE

  Standards, including LTE Release 8 (and later) and its technical specifications including but not

  limited to 3GPP TS 36.211 (including section 6.11 of that document) and 3GPP 36.213

  (including section 4.1 of that document), which include inventions covered by the ’571 Patent.

  Such inventions are reflected in the claimed methods and apparatuses for a mobile station’s

  searching a cell, such as in claims 1 and 5.

         185.    AT&T has and continues, without authorization, to make, use, offer for sale, sell,

  or import, and/or to induce and contribute to the same by others of equipment and services that

  practice one or more claims of the ’571 Patent literally or under the doctrine of equivalents

  (hereafter “’571     Accused    Instrumentalities”).   At   a minimum, such          ’571    Accused

  Instrumentalities include all Accused Usage Devices and Accused Sale Devices that are

  configured to search a cell in accordance with LTE Release 8 (or later).

         186.    AT&T has directly infringed and continues to directly infringe the ’571 Patent in

  violation of 35 U.S.C. § 271(a) by making, selling, offering for sale, importing, or using, without

  authorization, the ’571 Accused Instrumentalities.




                                                   41
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 42 of 107 PageID #:
                                    1965


            187.   For example, AT&T makes, sells, or offers to sell in the United States, or imports

  into the United States, the Accused Sale Devices that are configured to communicate in

  accordance with LTE Release 8 (or later), thereby infringing at least claim 5 of the ’571 Patent.

            188.   AT&T has indirectly infringed and continues to indirectly infringe the ’571 Patent

  in violation of 35 U.S.C. § 271(b) by taking active steps to encourage and facilitate direct

  infringement by others, including OEMs, agent-subsidiaries, affiliates, partners, service

  providers, manufacturers, importers, resellers, customers, and/or end users, in this district and

  elsewhere in the United States, through the dissemination of the ’571 Accused Instrumentalities

  and the creation and dissemination of promotional and marketing materials, supporting materials,

  instructions, product manuals, and/or technical information relating to such products with

  knowledge and the specific intent that its efforts will result in the direct infringement of the ’571

  Patent.

            189.   For example, AT&T took active steps to encourage end users to utilize its mobile

  network in the United States in a manner it knows will directly infringe each element of at least

  claim 1 of the ’571 Patent, including by selling access to its LTE mobile network and

  encouraging users to operate Accused Usage Devices on that network despite knowing of the

  patent and the fact that such usage of its network in accordance with LTE Release 8 (and later)

  will cause the user to use their mobile device in a manner that infringes the patent.

            190.   Such active steps include, for example, advertising and marketing AT&T’s LTE

  mobile network, marketing and selling of Accused Sale Devices capable of or intended for use

  on that network, publishing manuals and promotional literature describing and instructing users

  to utilize its network, and offering support and technical assistance to its customers that

  encourage use of the network in ways that directly infringe at least claim 1 of the ’571 Patent.




                                                   42
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 43 of 107 PageID #:
                                    1966


         191.    AT&T undertook and continues to undertake the above-identified active steps

  after receiving notice of the ’571 Patent and how those steps induce infringement of that patent.

         192.    In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’571 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the United States,

  or importing into the United States, the Accused Sale Devices with knowledge that they are

  especially designed or adapted to operate in a manner that infringes that patent and despite the

  fact that the infringing technology or aspects of the Accused Sale Devices are not a staple article

  of commerce suitable for substantial non-infringing use.

         193.    For example, AT&T knew that the functionality included in the Accused Sale

  Devices enables each to communicate in accordance with LTE Release 8 (and later), and that

  such functionality infringes the ’571 Patent, including claim 1.

         194.    The infringing aspects of the Accused Sale Devices can be used only in a manner

  that infringes the ’571 Patent and thus have no substantial non-infringing uses. Those

  instrumentalities communicate in accordance with LTE Release 8 (and later) specifically so that

  they can operate on AT&T’s mobile network. The infringing aspects of those instrumentalities

  otherwise have no meaningful use, let alone any meaningful non-infringing use.

         195.    AT&T’s acts of infringement have caused and continue to cause damage to Sol

  IP, and Sol IP is entitled to recover from AT&T the damages it has sustained as a result of those

  wrongful acts in an amount subject to proof at trial. AT&T’s infringement of Sol IP’s rights

  under the ’571 Patent will continue to damage Sol IP, causing irreparable harm for which there is

  no adequate remedy at law, unless enjoined by this Court.

         196.    AT&T has had knowledge and notice of the ’571 Patent and its infringement

  since (i) at least May 2015, when it received the 2015 LTE Notice Letter, and/or when it




                                                  43
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 44 of 107 PageID #:
                                    1967


  received subsequent correspondence identifying the patent, (ii) at least, and through, the filing

  and service of the Complaint, and (iii) at least upon receiving notice about ETRI’s identification

  of the patent or its application or family as standard-essential. Despite this knowledge, AT&T

  continued to commit the aforementioned infringing acts.

          197.    Upon information and belief, AT&T’s infringement of the ’571 Patent is willful

  and deliberate, entitling Sol IP to the recovery of increased damages under 35 U.S.C. § 284.

  AT&T has infringed and continues to infringe the ’571 Patent despite the risk of infringement

  being either known or so obvious that it should have been known to AT&T.

                                           COUNT TEN
                              Infringement of U.S. Patent No. 9,144,064

          198.    Plaintiff repeats and incorporates by reference each preceding paragraph as if

  fully set forth herein and further states:

          199.    On September 22, 2015, the United States Patent and Trademark Office duly and

  legally issued U.S. Patent No. 9,144,064 B2 (“the ’064 Patent”), entitled “Generating downlink

  frame and searching for cell.” A true and correct copy of that patent is attached as Exhibit 10.

          200.    Sol IP is the exclusive licensee of the ’064 Patent and holds all substantial rights

  to that patent, including the sole right to sue and recover for any and all infringements.

          201.    Claims of the ’064 Patent, such as claim 1, are essential to certain LTE Standards,

  including LTE Release 8 (and later) and its technical specifications including but not limited to

  3GPP TS 36.211 (including section 6.11 of that document) and 3GPP 36.213 (including section

  4.1 of that document), which include inventions covered by the ’064 Patent. Such inventions are

  reflected in the claimed methods for a mobile station’s searching a cell, such as in claim 1.

          202.    AT&T has and continues, without authorization, to operate and use, and/or to

  induce and contribute to the operation and use by others of equipment and services that practice



                                                   44
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 45 of 107 PageID #:
                                    1968


  one or more claims of the ’064 Patent literally or under the doctrine of equivalents (hereafter

  “’064 Accused Instrumentalities”). At a minimum, such ’064 Accused Instrumentalities include

  all Accused Usage Devices and Accused Sale Devices that are configured to search a cell in

  accordance with LTE Release 8 (or later).

            203.   AT&T has indirectly infringed and continues to indirectly infringe the ’064 Patent

  in violation of 35 U.S.C. § 271(b) by taking active steps to encourage and facilitate direct

  infringement by others, including OEMs, agent-subsidiaries, affiliates, partners, service

  providers, manufacturers, importers, resellers, customers, and/or end users, in this district and

  elsewhere in the United States, through the dissemination of the ’064 Accused Instrumentalities

  and the creation and dissemination of promotional and marketing materials, supporting materials,

  instructions, product manuals, and/or technical information relating to such products with

  knowledge and the specific intent that its efforts will result in the direct infringement of the ’064

  Patent.

            204.   For example, AT&T took active steps to encourage end users to utilize its mobile

  network in the United States in a manner it knows will directly infringe each element of at least

  claim 1 of the ’064 Patent, including by selling access to its LTE mobile network and

  encouraging users to operate Accused Usage Devices on that network despite knowing of the

  patent and the fact that such usage of its network in accordance with LTE Release 8 (and later)

  will cause the user to use their mobile device in a manner that infringes the patent.

            205.   Such active steps include, for example, advertising and marketing AT&T’s LTE

  mobile network, marketing and selling of Accused Sale Devices capable of or intended for use

  on that network, publishing manuals and promotional literature describing and instructing users




                                                   45
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 46 of 107 PageID #:
                                    1969


  to utilize its network, and offering support and technical assistance to its customers that

  encourage use of the network in ways that directly infringe at least claim 1 of the ’064 Patent.

         206.    AT&T undertook and continues to undertake the above-identified active steps

  after receiving notice of the ’064 Patent and how those steps induce infringement of that patent.

         207.    In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’064 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the United States,

  or importing into the United States, the Accused Sale Devices with knowledge that they are

  especially designed or adapted to operate in a manner that infringes that patent and despite the

  fact that the infringing technology or aspects of the Accused Sale Devices are not a staple article

  of commerce suitable for substantial non-infringing use.

         208.    For example, AT&T knew that the functionality included in the ’064 Accused

  Instrumentalities enables each to communicate in accordance with LTE Release 8 (and later),

  and that such functionality infringes the ’064 Patent, including claim 1.

         209.    The infringing aspects of the Accused Sale Devices can be used only in a manner

  that infringes the ’064 Patent and thus have no substantial non-infringing uses. Those

  instrumentalities communicate in accordance with LTE Release 8 (and later) specifically so that

  they can operate on AT&T’s mobile network. The infringing aspects of those instrumentalities

  otherwise have no meaningful use, let alone any meaningful non-infringing use.

         210.    AT&T’s acts of infringement have caused and continue to cause damage to Sol

  IP, and Sol IP is entitled to recover from AT&T the damages it has sustained as a result of those

  wrongful acts in an amount subject to proof at trial. AT&T’s infringement of Sol IP’s rights

  under the ’064 Patent will continue to damage Sol IP, causing irreparable harm for which there is

  no adequate remedy at law, unless enjoined by this Court.




                                                  46
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 47 of 107 PageID #:
                                    1970


          211.    AT&T has had knowledge and notice of the ’064 Patent and its infringement

  since (i) at least May 2015, when it received the 2015 LTE Notice Letter, and/or when it

  received subsequent correspondence identifying the patent, (ii) at least, and through, the filing

  and service of the Complaint, and (iii) at least upon receiving notice about ETRI’s identification

  of the patent or its application or family as standard-essential. Despite this knowledge, AT&T

  continued to commit the aforementioned infringing acts.

          212.    Upon information and belief, AT&T’s infringement of the ’064 Patent is willful

  and deliberate, entitling Sol IP to the recovery of increased damages under 35 U.S.C. § 284.

  AT&T has infringed and continues to infringe the ’064 Patent despite the risk of infringement

  being either known or so obvious that it should have been known to AT&T.

                                        COUNT ELEVEN
                              Infringement of U.S. Patent No. 9,204,438

          213.    Plaintiff repeats and incorporates by reference each preceding paragraph as if

  fully set forth herein and further states:

          214.    On December 1, 2015, the United States Patent and Trademark Office duly and

  legally issued U.S. Patent No. 9,204,438 B2 (“the ’438 Patent”), entitled “Generating downlink

  frame and searching for cell.” A true and correct copy of that patent is attached as Exhibit 11.

          215.    Sol IP is the exclusive licensee of the ’438 Patent and holds all substantial rights

  to that patent, including the sole right to sue and recover for any and all infringements.

          216.    Claims of the ’438 Patent, such as claim 15, are essential to certain LTE

  Standards, including LTE Release 8 (and later) and its technical specifications including but not

  limited to 3GPP TS 36.211 (including section 6.11 of that document) and 3GPP 36.213

  (including section 4.1 of that document), which include inventions covered by the ’438 Patent.




                                                   47
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 48 of 107 PageID #:
                                    1971


  Such inventions are reflected in the claimed methods for a base station’s generating a downlink

  frame to facilitate cell search, such as in claim 15.

         217.    AT&T has and continues, without authorization, to operate and use, and/or to

  induce and contribute to the operation and use by others of equipment and services that practice

  one or more claims of the ’438 Patent literally or under the doctrine of equivalents (hereafter

  “’438 Accused Instrumentalities”). At a minimum, such ’438 Accused Instrumentalities include

  AT&T’s mobile network, including all base station equipment configured to generate downlink

  frames to facilitate cell search in accordance with LTE Release 8 (or later).

         218.    AT&T has directly infringed and continues to directly infringe the ’438 Patent in

  violation of 35 U.S.C. § 271(a) by using, without authorization, the ’438 Accused

  Instrumentalities.

         219.    For example, AT&T operates and sells access to its LTE mobile network that

  includes base stations that communicate with user mobile devices in accordance with LTE

  Release 8 (or later), thereby infringing at least claim 15 of the ’438 Patent.

         220.    AT&T’s acts of infringement have caused and continue to cause damage to Sol

  IP, and Sol IP is entitled to recover from AT&T the damages it has sustained as a result of those

  wrongful acts in an amount subject to proof at trial. AT&T’s infringement of Sol IP’s rights

  under the ’438 Patent will continue to damage Sol IP, causing irreparable harm for which there is

  no adequate remedy at law, unless enjoined by this Court.

         221.    AT&T has had knowledge and notice of the ’438 Patent and its infringement

  since (i) at least May 2015, when it received the 2015 LTE Notice Letter, and/or when it

  received subsequent correspondence identifying the patent, (ii) at least, and through, the filing

  and service of the Complaint, and (iii) at least upon receiving notice about ETRI’s identification




                                                    48
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 49 of 107 PageID #:
                                    1972


  of the patent or its application or family as standard-essential. Despite this knowledge, AT&T

  continued to commit the aforementioned infringing acts.

          222.    Upon information and belief, AT&T’s infringement of the ’438 Patent is willful

  and deliberate, entitling Sol IP to the recovery of increased damages under 35 U.S.C. § 284.

  AT&T has infringed and continues to infringe the ’438 Patent despite the risk of infringement

  being either known or so obvious that it should have been known to AT&T.

                                        COUNT TWELVE
                              Infringement of U.S. Patent No. 9,888,435

          223.    Plaintiff repeats and incorporates by reference each preceding paragraph as if

  fully set forth herein and further states:

          224.    On February 6, 2018, the United States Patent and Trademark Office duly and

  legally issued U.S. Patent No. 9,888,435 B2 (“the ’435 Patent”), entitled “Generating downlink

  frame and searching for cell.” A true and correct copy of that patent is attached as Exhibit 12.

          225.    Sol IP is the exclusive licensee of the ’435 Patent and holds all substantial rights

  to that patent, including the sole right to sue and recover for any and all infringements.

          226.    Claims of the ’435 Patent, such as claim 1, are essential to certain LTE Standards,

  including LTE Release 8 (and later) and its technical specifications including but not limited to

  3GPP TS 36.211 (including section 6.11 of that document) and 3GPP 36.213 (including section

  4.1 of that document), which include inventions covered by the ’435 Patent. Such inventions are

  reflected in the claimed methods for a base station’s generating a downlink frame to facilitate

  cell search, such as in claim 1.

          227.    AT&T has and continues, without authorization, to operate and use, and/or to

  induce and contribute to the operation and use by others of equipment and services that practice

  one or more claims of the ’435 Patent literally or under the doctrine of equivalents (hereafter



                                                   49
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 50 of 107 PageID #:
                                    1973


  “’435 Accused Instrumentalities”). At a minimum, such ’435 Accused Instrumentalities include

  AT&T’s mobile network, including all base station equipment configured to generate downlink

  frames to facilitate cell search in accordance with LTE Release 8 (and later).

         228.    AT&T has directly infringed and continues to directly infringe the ’435 Patent in

  violation of 35 U.S.C. § 271(a) by using, without authorization, the ’435 Accused

  Instrumentalities.

         229.    For example, AT&T operates and sells access to its LTE mobile network that

  includes base stations that communicate with user mobile devices in accordance with LTE

  Release 8 (or later), thereby infringing at least claim 1 of the ’435 Patent.

         230.    AT&T’s acts of infringement have caused and continue to cause damage to Sol

  IP, and Sol IP is entitled to recover from AT&T the damages it has sustained as a result of those

  wrongful acts in an amount subject to proof at trial. AT&T’s infringement of Sol IP’s rights

  under the ’435 Patent will continue to damage Sol IP, causing irreparable harm for which there is

  no adequate remedy at law, unless enjoined by this Court.

         231.    AT&T has had knowledge and notice of the ’435 Patent and its infringement

  since (i) at least May 2015, when it received the 2015 LTE Notice Letter, and/or when it

  received subsequent correspondence identifying the patent or its application, (ii) at least, and

  through, the filing and service of the Complaint, and (iii) at least upon receiving notice about

  ETRI’s identification of the patent or its application or family as standard-essential. Despite this

  knowledge, AT&T continued to commit the aforementioned infringing acts.

         232.    Upon information and belief, AT&T’s infringement of the ’435 Patent is willful

  and deliberate, entitling Sol IP to the recovery of increased damages under 35 U.S.C. § 284.




                                                   50
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 51 of 107 PageID #:
                                    1974


  AT&T has infringed and continues to infringe the ’435 Patent despite the risk of infringement

  being either known or so obvious that it should have been known to AT&T.

                                       COUNT THIRTEEN
                              Infringement of U.S. Patent No. 8,320,337

          233.    Plaintiff repeats and incorporates by reference each preceding paragraph as if

  fully set forth herein and further states:

          234.    On November 27, 2012, the United States Patent and Trademark Office duly and

  legally issued U.S. Patent No. 8,320,337 B2 (“the ’337 Patent”), entitled “Method and apparatus

  for transmitting ACK/NACK.” A true and correct copy of that patent is attached as Exhibit 13.

          235.    Sol IP is the exclusive licensee of the ’337 Patent and holds all substantial rights

  to that patent, including the sole right to sue and recover for any and all infringements.

          236.    Claims of the ’337 Patent, such as claims 5 and 1, are essential to certain LTE

  Standards, including LTE Release 8 (and later) and its technical specifications including but not

  limited to 3GPP TS 36.211 (including section 6.9 of that document) and 3GPP 36.213 (including

  section 9.1.2 of that document), which include inventions covered by the ’337 Patent. Such

  inventions are reflected in the claimed methods for a base station’s transmitting, or a terminal’s

  receiving, of acknowledgement (“ACK”) and negative acknowledgement (“NACK”) information

  about data transmitted to the base station by the terminal, such as in claims 5 and 1.

          237.    AT&T has and continues, without authorization, to operate and use, and/or to

  induce and contribute to the operation and use by others of equipment and services that practice

  one or more claims of the ’337 Patent literally or under the doctrine of equivalents (hereafter

  “’337 Accused Instrumentalities”). At a minimum, such ’337 Accused Instrumentalities include

  (1) AT&T’s mobile network, including all base station equipment configured to transmit ACK or

  NACK information in accordance with LTE Release 8 (or later), and (2) all Accused Usage



                                                   51
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 52 of 107 PageID #:
                                    1975


  Devices and Accused Sale Devices that are configured to receive ACK or NACK information

  transmitted in accordance with those standards.

            238.   AT&T has directly infringed and continues to directly infringe the ’337 Patent in

  violation of 35 U.S.C. § 271(a) by using, without authorization, the ’337 Accused

  Instrumentalities.

            239.   For example, AT&T operates and sells access to its LTE mobile network that

  includes base stations that communicate with user mobile devices in accordance with LTE

  Release 8 (or later), thereby infringing at least claim 5 of the ’337 Patent.

            240.   In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’337 Patent in violation of 35 U.S.C. § 271(b) by taking active steps to encourage and facilitate

  direct infringement by others, including OEMs, agent-subsidiaries, affiliates, partners, service

  providers, manufacturers, importers, resellers, customers, and/or end users, in this district and

  elsewhere in the United States, through the dissemination of the ’337 Accused Instrumentalities

  and the creation and dissemination of promotional and marketing materials, supporting materials,

  instructions, product manuals, and/or technical information relating to such products with

  knowledge and the specific intent that its efforts will result in the direct infringement of the ’337

  Patent.

            241.   For example, AT&T took active steps to encourage end users to utilize its mobile

  network in the United States in a manner it knows will directly infringe each element of at least

  claim 1 of the ’337 Patent, including by selling access to its LTE mobile network and

  encouraging users to operate Accused Usage Devices on that network despite knowing of the

  patent and the fact that such usage of its network in accordance with LTE Release 8 (and later)

  will cause the user to use their mobile device in a manner that infringes the patent.




                                                    52
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 53 of 107 PageID #:
                                    1976


         242.    Such active steps include, for example, advertising and marketing AT&T’s LTE

  mobile network, marketing and selling of Accused Sale Devices capable of or intended for use

  on that network, publishing manuals and promotional literature describing and instructing users

  to utilize its network, and offering support and technical assistance to its customers that

  encourage use of the network in ways that directly infringe at least claim 1 of the ’337 Patent.

         243.    AT&T undertook and continues to undertake the above-identified active steps

  after receiving notice of the ’337 Patent and how those steps induce infringement of that patent.

         244.    In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’337 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the United States,

  or importing into the United States, the Accused Sale Devices with knowledge that they are

  especially designed or adapted to operate in a manner that infringes that patent and despite the

  fact that the infringing technology or aspects of the Accused Sale Devices are not a staple article

  of commerce suitable for substantial non-infringing use.

         245.    For example, AT&T knew that the functionality included in the Accused Sale

  Devices enables each to communicate in accordance with LTE Release 8 (and later), and that

  such functionality infringes the ’337 Patent, including claim 1.

         246.    The infringing aspects of the Accused Sale Devices can be used only in a manner

  that infringes the ’337 Patent and thus have no substantial non-infringing uses. Those

  instrumentalities communicate in accordance with LTE Release 8 (and later) specifically so that

  they can operate on AT&T’s mobile network. The infringing aspects of those instrumentalities

  otherwise have no meaningful use, let alone any meaningful non-infringing use.

         247.    AT&T’s acts of infringement have caused and continue to cause damage to Sol

  IP, and Sol IP is entitled to recover from AT&T the damages it has sustained as a result of those




                                                  53
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 54 of 107 PageID #:
                                    1977


  wrongful acts in an amount subject to proof at trial. AT&T’s infringement of Sol IP’s rights

  under the ’337 Patent will continue to damage Sol IP, causing irreparable harm for which there is

  no adequate remedy at law, unless enjoined by this Court.

          248.    AT&T has had knowledge and notice of the ’337 Patent and its infringement

  since (i) at least May 2015, when it received the 2015 LTE Notice Letter, and/or when it

  received subsequent correspondence identifying the patent, (ii) at least, and through, the filing

  and service of the Complaint, and (iii) at least upon receiving notice about ETRI’s identification

  of the patent or its application or family as standard-essential. Despite this knowledge, AT&T

  continued to commit the aforementioned infringing acts.

          249.    Upon information and belief, AT&T’s infringement of the ’337 Patent is willful

  and deliberate, entitling Sol IP to the recovery of increased damages under 35 U.S.C. § 284.

  AT&T has infringed and continues to infringe the ’337 Patent despite the risk of infringement

  being either known or so obvious that it should have been known to AT&T.

                                       COUNT FOURTEEN
                              Infringement of U.S. Patent No. 8,971,168

          250.    Plaintiff repeats and incorporates by reference each preceding paragraph as if

  fully set forth herein and further states:

          251.    On March 3, 2015, the United States Patent and Trademark Office duly and

  legally issued U.S. Patent No. 8,971,168 B2 (“the ’168 Patent”), entitled “Carrier aggregation in

  wireless communications systems.” A true and correct copy of that patent is attached as Exhibit

  14.

          252.    Sol IP is the exclusive licensee of the ’168 Patent and holds all substantial rights

  to that patent, including the sole right to sue and recover for any and all infringements.




                                                   54
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 55 of 107 PageID #:
                                    1978


         253.    Claims of the ’168 Patent, such as claims 18 and 1, are essential to certain LTE

  Standards, including LTE-A Release 10 (and later) and its technical specifications including but

  not limited to 3GPP TS 36.211 (including section 5.4.2A of that document), which include

  inventions covered by the ’168 Patent. Such inventions are reflected in the claimed methods for a

  base station’s transmitting, or a terminal’s receiving, of data according to a carrier aggregation

  scheme, such as in claims 18 and 1.

         254.    AT&T has and continues, without authorization, to operate and use, and/or to

  induce and contribute to the operation and use by others of equipment and services that practice

  one or more claims of the ’168 Patent literally or under the doctrine of equivalents (hereafter

  “’168 Accused Instrumentalities”). At a minimum, such ’168 Accused Instrumentalities include

  (1) AT&T’s mobile network, including all base station equipment configured to receive DFT-S-

  OFDM symbols in accordance with LTE-A Release 10 (or later), and (2) all Accused Usage

  Devices and Accused Sale Devices that are configured to transmit DFT-S-OFDM symbols in

  accordance with those standards.

         255.    AT&T has directly infringed and continues to directly infringe the ’168 Patent in

  violation of 35 U.S.C. § 271(a) by using, without authorization, the ’168 Accused

  Instrumentalities.

         256.    For example, AT&T operates and sells access to its LTE mobile network that

  includes base stations that communicate with user mobile devices in accordance with LTE-A

  Release 10 (or later), thereby infringing at least claim 18 of the ’168 Patent.

         257.    In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’168 Patent in violation of 35 U.S.C. § 271(b) by taking active steps to encourage and facilitate

  direct infringement by others, including OEMs, agent-subsidiaries, affiliates, partners, service




                                                   55
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 56 of 107 PageID #:
                                    1979


  providers, manufacturers, importers, resellers, customers, and/or end users, in this district and

  elsewhere in the United States, through the dissemination of the ’168 Accused Instrumentalities

  and the creation and dissemination of promotional and marketing materials, supporting materials,

  instructions, product manuals, and/or technical information relating to such products with

  knowledge and the specific intent that its efforts will result in the direct infringement of the ’168

  Patent.

            258.   For example, AT&T took active steps to encourage end users to utilize its mobile

  network in the United States in a manner it knows will directly infringe each element of at least

  claim 1 of the ’168 Patent, including by selling access to its LTE mobile network and

  encouraging users to operate Accused Usage Devices on that network despite knowing of the

  patent and the fact that such usage of its network in accordance with LTE-A Release 10 (and

  later) will cause the user to use their mobile device in a manner that infringes the patent.

            259.   Such active steps include, for example, advertising and marketing AT&T’s LTE

  mobile network, marketing and selling of Accused Sale Devices capable of or intended for use

  on that network, publishing manuals and promotional literature describing and instructing users

  to utilize its network, and offering support and technical assistance to its customers that

  encourage use of the network in ways that directly infringe at least claim 1 of the ’168 Patent.

            260.   AT&T undertook and continues to undertake the above-identified active steps

  after receiving notice of the ’168 Patent and how those steps induce infringement of that patent.

            261.   In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’168 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the United States,

  or importing into the United States, the Accused Sale Devices with knowledge that they are

  especially designed or adapted to operate in a manner that infringes that patent and despite the




                                                   56
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 57 of 107 PageID #:
                                    1980


  fact that the infringing technology or aspects of the Accused Sale Devices are not a staple article

  of commerce suitable for substantial non-infringing use.

         262.    For example, AT&T knew that the functionality included in the Accused Sale

  Devices enables each to communicate in accordance with LTE-A Release 10 (and later), and that

  such functionality infringes the ’168 Patent, including claim 1.

         263.    The infringing aspects of the Accused Sale Devices can be used only in a manner

  that infringes the ’168 Patent and thus have no substantial non-infringing uses. Those

  instrumentalities communicate in accordance with LTE-A Release 10 (and later) specifically so

  that they can operate on AT&T’s mobile network. The infringing aspects of those

  instrumentalities otherwise have no meaningful use, let alone any meaningful non-infringing use.

         264.    AT&T’s acts of infringement have caused and continue to cause damage to Sol

  IP, and Sol IP is entitled to recover from AT&T the damages it has sustained as a result of those

  wrongful acts in an amount subject to proof at trial. AT&T’s infringement of Sol IP’s rights

  under the ’168 Patent will continue to damage Sol IP, causing irreparable harm for which there is

  no adequate remedy at law, unless enjoined by this Court.

         265.    AT&T has had knowledge and notice of the ’168 Patent and its infringement

  since (i) at least May 2015, when it received the 2015 LTE Notice Letter, and/or when it

  received subsequent correspondence identifying the patent, (ii) at least, and through, the filing

  and service of the Complaint, and (iii) at least upon receiving notice about ETRI’s identification

  of the patent or its application or family as standard-essential. Despite this knowledge, AT&T

  continued to commit the aforementioned infringing acts.

         266.    Upon information and belief, AT&T’s infringement of the ’168 Patent is willful

  and deliberate, entitling Sol IP to the recovery of increased damages under 35 U.S.C. § 284.




                                                  57
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 58 of 107 PageID #:
                                    1981


  AT&T has infringed and continues to infringe the ’168 Patent despite the risk of infringement

  being either known or so obvious that it should have been known to AT&T.

                                        COUNT FIFTEEN
                              Infringement of U.S. Patent No. 8,593,936

          267.    Plaintiff repeats and incorporates by reference each preceding paragraph as if

  fully set forth herein and further states:

          268.    On November 26, 2013, the United States Patent and Trademark Office duly and

  legally issued U.S. Patent No. 8,593,936 B2 (“the ’936 Patent”), entitled “Carrier aggregation in

  wireless communication systems.” A true and correct copy of that patent is attached as Exhibit

  15.

          269.    Sol IP is the exclusive licensee of the ’936 Patent and holds all substantial rights

  to that patent, including the sole right to sue and recover for any and all infringements.

          270.    Claims of the ’936 Patent, such as claims 12 and 1, are essential to certain LTE

  Standards, including LTE-A Release 10 (and later) and its technical specifications including but

  not limited to 3GPP TS 36.211 (including section 5.4.2A of that document), which include

  inventions covered by the ’936 Patent. Such inventions are reflected in the claimed methods for a

  base station’s transmitting, or a terminal’s receiving, of data according to a carrier aggregation

  scheme, such as in claims 12 and 1.

          271.    AT&T has and continues, without authorization, to operate and use, and/or to

  induce and contribute to the operation and use by others of equipment and services that practice

  one or more claims of the ’936 Patent literally or under the doctrine of equivalents (hereafter

  “’936 Accused Instrumentalities”). At a minimum, such ’936 Accused Instrumentalities include

  (1) AT&T’s mobile network, including all base station equipment configured to receive

  subframes including a plurality of slots in accordance with LTE-A Release 10 (or later), and (2)



                                                   58
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 59 of 107 PageID #:
                                    1982


  all Accused Usage Devices and Accused Sale Devices that are configured to transmit subframes

  subframes including a plurality of slots in accordance with those standards.

            272.   AT&T has directly infringed and continues to directly infringe the ’936 Patent in

  violation of 35 U.S.C. § 271(a) by using, without authorization, the ’936 Accused

  Instrumentalities.

            273.   For example, AT&T operates and sells access to its LTE mobile network that

  includes base stations that communicate with user mobile devices in accordance with LTE-A

  Release 10 (or later), thereby infringing at least claim 12 of the ’936 Patent.

            274.   In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’936 Patent in violation of 35 U.S.C. § 271(b) by taking active steps to encourage and facilitate

  direct infringement by others, including OEMs, agent-subsidiaries, affiliates, partners, service

  providers, manufacturers, importers, resellers, customers, and/or end users, in this district and

  elsewhere in the United States, through the dissemination of the ’936 Accused Instrumentalities

  and the creation and dissemination of promotional and marketing materials, supporting materials,

  instructions, product manuals, and/or technical information relating to such products with

  knowledge and the specific intent that its efforts will result in the direct infringement of the ’936

  Patent.

            275.   For example, AT&T took active steps to encourage end users to utilize its mobile

  network in the United States in a manner it knows will directly infringe each element of at least

  claim 1 of the ’936 Patent, including by selling access to its LTE mobile network and

  encouraging users to operate Accused Usage Devices on that network despite knowing of the

  patent and the fact that such usage of its network in accordance with LTE-A Release 10 (and

  later) will cause the user to use their mobile device in a manner that infringes the patent.




                                                   59
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 60 of 107 PageID #:
                                    1983


         276.    Such active steps include, for example, advertising and marketing AT&T’s LTE

  mobile network, marketing and selling of Accused Sale Devices capable of or intended for use

  on that network, publishing manuals and promotional literature describing and instructing users

  to utilize its network, and offering support and technical assistance to its customers that

  encourage use of the network in ways that directly infringe at least claim 1 of the ’936 Patent.

         277.    AT&T undertook and continues to undertake the above-identified active steps

  after receiving notice of the ’936 Patent and how those steps induce infringement of that patent.

         278.    In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’936 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the United States,

  or importing into the United States, the Accused Sale Devices with knowledge that they are

  especially designed or adapted to operate in a manner that infringes that patent and despite the

  fact that the infringing technology or aspects of the Accused Sale Devices are not a staple article

  of commerce suitable for substantial non-infringing use.

         279.    For example, AT&T knew that the functionality included in the Accused Sale

  Devices enables each to communicate in accordance with LTE-A Release 10 (and later), and that

  such functionality infringes the ’936 Patent, including claim 1.

         280.    The infringing aspects of the Accused Sale Devices can be used only in a manner

  that infringes the ’936 Patent and thus have no substantial non-infringing uses. Those

  instrumentalities communicate in accordance with LTE-A Release 10 (and later) specifically so

  that they can operate on AT&T’s mobile network. The infringing aspects of those

  instrumentalities otherwise have no meaningful use, let alone any meaningful non-infringing use.

         281.    AT&T’s acts of infringement have caused and continue to cause damage to Sol

  IP, and Sol IP is entitled to recover from AT&T the damages it has sustained as a result of those




                                                  60
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 61 of 107 PageID #:
                                    1984


  wrongful acts in an amount subject to proof at trial. AT&T’s infringement of Sol IP’s rights

  under the ’936 Patent will continue to damage Sol IP, causing irreparable harm for which there is

  no adequate remedy at law, unless enjoined by this Court.

          282.    AT&T has had knowledge and notice of the ’936 Patent and its infringement

  since (i) at least May 2015, when it received the 2015 LTE Notice Letter, and/or when it

  received subsequent correspondence identifying the patent, (ii) at least, and through, the filing

  and service of the Complaint, and (iii) at least upon receiving notice about ETRI’s identification

  of the patent or its application or family as standard-essential. Despite this knowledge, AT&T

  continued to commit the aforementioned infringing acts.

          283.    Upon information and belief, AT&T’s infringement of the ’936 Patent is willful

  and deliberate, entitling Sol IP to the recovery of increased damages under 35 U.S.C. § 284.

  AT&T has infringed and continues to infringe the ’936 Patent despite the risk of infringement

  being either known or so obvious that it should have been known to AT&T.

                                       COUNT SIXTEEN
                             Infringement of U.S. Patent No. 10,075,946

          284.    Plaintiff repeats and incorporates by reference each preceding paragraph as if

  fully set forth herein and further states:

          285.    On September 11, 2018, the United States Patent and Trademark Office duly and

  legally issued U.S. Patent No. 10,075,946 B2 (“the ’946 Patent”), entitled “Method and

  apparatus for transmission and reception in multi-carrier wireless communication systems.” A

  true and correct copy of that patent is attached as Exhibit 16.

          286.    Sol IP is the exclusive licensee of the ’946 Patent and holds all substantial rights

  to that patent, including the sole right to sue and recover for any and all infringements.




                                                   61
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 62 of 107 PageID #:
                                    1985


            287.   Claims of the ’946 Patent, such as claims 14 and 18, are essential to certain LTE

  Standards, including LTE-A Release 10 (and later) and its technical specifications including but

  not limited to 3GPP TS 36.213 (including section 9.1.1 of that document), which include

  inventions covered by the ’946 Patent. Such inventions are reflected in the claimed methods and

  apparatuses for a terminal’s receiving of Physical Downlink Control Channels (“PDCCHs”),

  such as in claims 14 and 18.

            288.   AT&T has and continues, without authorization, to make, use, offer for sale, sell,

  or import, and/or to induce and contribute to the same by others of equipment and services that

  practice one or more claims of the ’946 Patent literally or under the doctrine of equivalents

  (hereafter “’946 Accused         Instrumentalities”).   At   a minimum, such        ’946   Accused

  Instrumentalities include all Accused Usage Devices and Accused Sale Devices that are

  configured to transmit PDCCHs in accordance with LTE Release 10 (or later).

            289.   AT&T has directly infringed and continues to directly infringe the ’946 Patent in

  violation of 35 U.S.C. § 271(a) by making, selling, offering for sale, or importing, without

  authorization, the ’946 Accused Instrumentalities.

            290.   For example, AT&T makes, sells, or offers to sell in the United States, or imports

  into the United States, the Accused Sale Devices that are configured to communicate in

  accordance with LTE Release 10 (or later), thereby infringing at least claim 18 of the ’946

  Patent.

            291.   In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’946 Patent in violation of 35 U.S.C. § 271(b) by taking active steps to encourage and facilitate

  direct infringement by others, including OEMs, agent-subsidiaries, affiliates, partners, service

  providers, manufacturers, importers, resellers, customers, and/or end users, in this district and




                                                   62
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 63 of 107 PageID #:
                                    1986


  elsewhere in the United States, through the dissemination of the ’946 Accused Instrumentalities

  and the creation and dissemination of promotional and marketing materials, supporting materials,

  instructions, product manuals, and/or technical information relating to such products with

  knowledge and the specific intent that its efforts will result in the direct infringement of the ’946

  Patent.

            292.   For example, AT&T took active steps to encourage end users to utilize its mobile

  network in the United States in a manner it knows will directly infringe each element of at least

  claim 14 of the ’946 Patent, including by selling access to its LTE mobile network and

  encouraging users to operate Accused Usage Devices on that network despite knowing of the

  patent and the fact that such usage of its network in accordance with LTE-A Release 10 (and

  later) will cause the user to use their mobile device in a manner that infringes the patent.

            293.   Such active steps include, for example, advertising and marketing AT&T’s LTE

  mobile network, marketing and selling of Accused Sale Devices capable of or intended for use

  on that network, publishing manuals and promotional literature describing and instructing users

  to utilize its network, and offering support and technical assistance to its customers that

  encourage use of the network in ways that directly infringe at least claim 14 of the ’946 Patent.

            294.   AT&T undertook and continues to undertake the above-identified active steps

  after receiving notice of the ’946 Patent and how those steps induce infringement of that patent.

            295.   In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’946 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the United States,

  or importing into the United States, the Accused Sale Devices with knowledge that they are

  especially designed or adapted to operate in a manner that infringes that patent and despite the




                                                   63
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 64 of 107 PageID #:
                                    1987


  fact that the infringing technology or aspects of the Accused Sale Devices are not a staple article

  of commerce suitable for substantial non-infringing use.

         296.    For example, AT&T knew that the functionality included in the Accused Sale

  Devices enables each to communicate in accordance with LTE-A Release 10 (and later), and that

  such functionality infringes the ’946 Patent, including claim 14.

         297.    The infringing aspects of the Accused Sale Devices can be used only in a manner

  that infringes the ’946 Patent and thus have no substantial non-infringing uses. Those

  instrumentalities communicate in accordance with LTE-A Release 10 (and later) specifically so

  that they can operate on AT&T’s mobile network. The infringing aspects of those

  instrumentalities otherwise have no meaningful use, let alone any meaningful non-infringing use.

         298.    AT&T’s acts of infringement have caused and continue to cause damage to Sol

  IP, and Sol IP is entitled to recover from AT&T the damages it has sustained as a result of those

  wrongful acts in an amount subject to proof at trial. AT&T’s infringement of Sol IP’s rights

  under the ’946 Patent will continue to damage Sol IP, causing irreparable harm for which there is

  no adequate remedy at law, unless enjoined by this Court.

         299.    AT&T has had knowledge and notice of the ’946 Patent and its infringement

  since (i) at least May 2015, when it received the 2015 LTE Notice Letter, and/or when it

  received subsequent correspondence identifying the patent or its application, (ii) at least, and

  through, the filing and service of the Complaint, and (iii) at least upon receiving notice about

  ETRI’s identification of the patent or its application or family as standard-essential. Despite this

  knowledge, AT&T continued to commit the aforementioned infringing acts.

         300.    Upon information and belief, AT&T’s infringement of the ’946 Patent is willful

  and deliberate, entitling Sol IP to the recovery of increased damages under 35 U.S.C. § 284.




                                                  64
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 65 of 107 PageID #:
                                    1988


  AT&T has infringed and continues to infringe the ’946 Patent despite the risk of infringement

  being either known or so obvious that it should have been known to AT&T.

                                      COUNT SEVENTEEN
                             Infringement of U.S. Patent No. 10,009,884

          301.    Plaintiff repeats and incorporates by reference each preceding paragraph as if

  fully set forth herein and further states:

          302.    On June 26, 2018, the United States Patent and Trademark Office duly and legally

  issued U.S. Patent No. 10,009,884 B2 (“the ’884 Patent”), entitled “Method of error recovery in

  transmitting and receiving voice service in packet based mobile communication systems.” A true

  and correct copy of that patent is attached as Exhibit 17.

          303.    Sol IP is the exclusive licensee of the ’884 Patent and holds all substantial rights

  to that patent, including the sole right to sue and recover for any and all infringements.

          304.    Claims of the ’884 Patent, such as claims 13, 19, and 25, are essential to certain

  LTE Standards, including LTE Release 8 (and later) and its technical specifications including but

  not limited to 3GPP TS 36.213 (including section 9.2 of that document) and 3GPP TS 36.321

  (including section 5.3.1 of that document), which include inventions covered by the ’884 Patent.

  Such inventions are reflected in the claimed methods and apparatuses for a base station’s or a

  terminal’s performance of semi-persistent scheduling, such as in claims 13, 19, and 25.

          305.    AT&T has and continues, without authorization, to make, use, offer for sale, sell,

  or import, and/or to induce and contribute to the same by others of equipment and services that

  practice one or more claims of the ’884 Patent literally or under the doctrine of equivalents

  (hereafter “’884     Accused     Instrumentalities”).   At   a minimum, such         ’884    Accused

  Instrumentalities include (1) AT&T’s mobile network, including all base station equipment

  configured to perform semi-persistent scheduling in accordance with LTE Release 8 (or later),



                                                   65
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 66 of 107 PageID #:
                                    1989


  and (2) all Accused Usage Devices and Accused Sale Devices that are configured to perform

  semi-persistent scheduling in accordance with those standards.

            306.   AT&T has directly infringed and continues to directly infringe the ’884 Patent in

  violation of 35 U.S.C. § 271(a) by making, selling, offering for sale, importing, or using, without

  authorization, the ’884 Accused Instrumentalities.

            307.   For example, AT&T makes, sells, or offers to sell in the United States, or imports

  into the United States, the Accused Sale Devices that are configured to communicate in

  accordance with LTE Release 8 (or later), thereby infringing at least claim 13 of the ’884 Patent.

            308.   For example, AT&T operates and sells access to its LTE mobile network that

  includes base stations that communicate with user mobile devices in accordance with LTE

  Release 8 (or later), thereby infringing at least claim 19 of the ’884 Patent.

            309.   In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’884 Patent in violation of 35 U.S.C. § 271(b) by taking active steps to encourage and facilitate

  direct infringement by others, including OEMs, agent-subsidiaries, affiliates, partners, service

  providers, manufacturers, importers, resellers, customers, and/or end users, in this district and

  elsewhere in the United States, through the dissemination of the ’884 Accused Instrumentalities

  and the creation and dissemination of promotional and marketing materials, supporting materials,

  instructions, product manuals, and/or technical information relating to such products with

  knowledge and the specific intent that its efforts will result in the direct infringement of the ’884

  Patent.

            310.   For example, AT&T took active steps to encourage end users to utilize its mobile

  network in the United States in a manner it knows will directly infringe each element of at least

  claim 25 of the ’884 Patent, including by selling access to its LTE mobile network and




                                                   66
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 67 of 107 PageID #:
                                    1990


  encouraging users to operate Accused Usage Devices on that network despite knowing of the

  patent and the fact that such usage of its network in accordance with LTE Release 8 (and later)

  will cause the user to use their mobile device in a manner that infringes the patent.

         311.    Such active steps include, for example, advertising and marketing AT&T’s LTE

  mobile network, marketing and selling of Accused Sale Devices capable of or intended for use

  on that network, publishing manuals and promotional literature describing and instructing users

  to utilize its network, and offering support and technical assistance to its customers that

  encourage use of the network in ways that directly infringe at least claim 25 of the ’884 Patent.

         312.    AT&T undertook and continues to undertake the above-identified active steps

  after receiving notice of the ’884 Patent and how those steps induce infringement of that patent.

         313.    In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’884 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the United States,

  or importing into the United States, the Accused Sale Devices with knowledge that they are

  especially designed or adapted to operate in a manner that infringes that patent and despite the

  fact that the infringing technology or aspects of the Accused Sale Devices are not a staple article

  of commerce suitable for substantial non-infringing use.

         314.    For example, AT&T knew that the functionality included in the Accused Sale

  Devices enables each to communicate in accordance with LTE Release 8 (and later), and that

  such functionality infringes the ’884 Patent, including claim 25.

         315.    The infringing aspects of the Accused Sale Devices can be used only in a manner

  that infringes the ’884 Patent and thus have no substantial non-infringing uses. Those

  instrumentalities communicate in accordance with LTE Release 8 (and later) specifically so that




                                                   67
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 68 of 107 PageID #:
                                    1991


  they can operate on AT&T’s mobile network. The infringing aspects of those instrumentalities

  otherwise have no meaningful use, let alone any meaningful non-infringing use.

          316.    AT&T’s acts of infringement have caused and continue to cause damage to Sol

  IP, and Sol IP is entitled to recover from AT&T the damages it has sustained as a result of those

  wrongful acts in an amount subject to proof at trial. AT&T’s infringement of Sol IP’s rights

  under the ’884 Patent will continue to damage Sol IP, causing irreparable harm for which there is

  no adequate remedy at law, unless enjoined by this Court.

          317.    AT&T has had knowledge and notice of the ’884 Patent and its infringement

  since (i) at least May 2015, when it received the 2015 LTE Notice Letter, and/or when it

  received subsequent correspondence identifying the patent or its application, (ii) at least, and

  through, the filing and service of the Complaint, and (iii) at least upon receiving notice about

  ETRI’s identification of the patent or its application or family as standard-essential. Despite this

  knowledge, AT&T continued to commit the aforementioned infringing acts.

          318.    Upon information and belief, AT&T’s infringement of the ’884 Patent is willful

  and deliberate, entitling Sol IP to the recovery of increased damages under 35 U.S.C. § 284.

  AT&T has infringed and continues to infringe the ’884 Patent despite the risk of infringement

  being either known or so obvious that it should have been known to AT&T.

                                       COUNT EIGHTEEN
                              Infringement of U.S. Patent No. 9,265,063

          319.    Plaintiff repeats and incorporates by reference each preceding paragraph as if

  fully set forth herein and further states:

          320.    On February 16, 2016, the United States Patent and Trademark Office duly and

  legally issued U.S. Patent No. 9,265,063 B2 (“the ’063 Patent”), entitled “Method to transmit




                                                  68
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 69 of 107 PageID #:
                                    1992


  downlink signaling message on cellular systems for packet transmission and method for

  receiving the message.” A true and correct copy of that patent is attached as Exhibit 18.

         321.    Sol IP is the exclusive licensee of the ’063 Patent and holds all substantial rights

  to that patent, including the sole right to sue and recover for any and all infringements.

         322.    Claims of the ’063 Patent, such as claims 3 and 1, are essential to certain LTE

  Standards, including LTE Release 8 (and later) and its technical specifications including but not

  limited to 3GPP TS 36.300 (including section 10.1.5 of that document) and 3GPP TS 36.321

  (including section 5.1 of that document), which include inventions covered by the ’063 Patent.

  Such inventions are reflected in the claimed methods for a base station’s supporting, or a

  terminal’s performing, of random access, such as in claims 3 and 1.

         323.    AT&T has and continues, without authorization, to operate and use, and/or to

  induce and contribute to the operation and use by others of equipment and services that practice

  one or more claims of the ’063 Patent literally or under the doctrine of equivalents (hereafter

  “’063 Accused Instrumentalities”). At a minimum, such ’063 Accused Instrumentalities include

  (1) AT&T’s mobile network, including all base station equipment configured to facilitate the

  non-contention based random access procedure in accordance with LTE Release 8 (or later), and

  (2) all Accused Usage Devices and Accused Sale Devices that are configured to perform the

  non-contention based random access procedure in accordance with those standards.

         324.    AT&T has directly infringed and continues to directly infringe the ’063 Patent in

  violation of 35 U.S.C. § 271(a) by using, without authorization, the ’063 Accused

  Instrumentalities.




                                                   69
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 70 of 107 PageID #:
                                    1993


            325.   For example, AT&T operates and sells access to its LTE mobile network that

  includes base stations that communicate with user mobile devices in accordance with LTE

  Release 8 (or later), thereby infringing at least claim 3 of the ’063 Patent.

            326.   In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’063 Patent in violation of 35 U.S.C. § 271(b) by taking active steps to encourage and facilitate

  direct infringement by others, including OEMs, agent-subsidiaries, affiliates, partners, service

  providers, manufacturers, importers, resellers, customers, and/or end users, in this district and

  elsewhere in the United States, through the dissemination of the ’063 Accused Instrumentalities

  and the creation and dissemination of promotional and marketing materials, supporting materials,

  instructions, product manuals, and/or technical information relating to such products with

  knowledge and the specific intent that its efforts will result in the direct infringement of the ’063

  Patent.

            327.   For example, AT&T took active steps to encourage end users to utilize its mobile

  network in the United States in a manner it knows will directly infringe each element of at least

  claim 1 of the ’063 Patent, including by selling access to its LTE mobile network and

  encouraging users to operate Accused Usage Devices on that network despite knowing of the

  patent and the fact that such usage of its network in accordance with LTE Release 8 (and later)

  will cause the user to use their mobile device in a manner that infringes the patent.

            328.   Such active steps include, for example, advertising and marketing AT&T’s LTE

  mobile network, marketing and selling of Accused Sale Devices capable of or intended for use

  on that network, publishing manuals and promotional literature describing and instructing users

  to utilize its network, and offering support and technical assistance to its customers that

  encourage use of the network in ways that directly infringe at least claim 1 of the ’063 Patent.




                                                   70
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 71 of 107 PageID #:
                                    1994


         329.    AT&T undertook and continues to undertake the above-identified active steps

  after receiving notice of the ’063 Patent and how those steps induce infringement of that patent.

         330.    In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’063 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the United States,

  or importing into the United States, the Accused Sale Devices with knowledge that they are

  especially designed or adapted to operate in a manner that infringes that patent and despite the

  fact that the infringing technology or aspects of the Accused Sale Devices are not a staple article

  of commerce suitable for substantial non-infringing use.

         331.    For example, AT&T knew that the functionality included in the Accused Sale

  Devices enables each to communicate in accordance with LTE Release 8 (and later), and that

  such functionality infringes the ’063 Patent, including claim 1.

         332.    The infringing aspects of the Accused Sale Devices can be used only in a manner

  that infringes the ’063 Patent and thus have no substantial non-infringing uses. Those

  instrumentalities communicate in accordance with LTE Release 8 (and later) specifically so that

  they can operate on AT&T’s mobile network. The infringing aspects of those instrumentalities

  otherwise have no meaningful use, let alone any meaningful non-infringing use.

         333.    AT&T’s acts of infringement have caused and continue to cause damage to Sol

  IP, and Sol IP is entitled to recover from AT&T the damages it has sustained as a result of those

  wrongful acts in an amount subject to proof at trial. AT&T’s infringement of Sol IP’s rights

  under the ’063 Patent will continue to damage Sol IP, causing irreparable harm for which there is

  no adequate remedy at law, unless enjoined by this Court.

         334.    AT&T has had knowledge and notice of the ’063 Patent and its infringement

  since (i) at least May 2015, when it received the 2015 LTE Notice Letter, and/or when it




                                                  71
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 72 of 107 PageID #:
                                    1995


  received subsequent correspondence identifying the patent, (ii) at least, and through, the filing

  and service of the Complaint, and (iii) at least upon receiving notice about ETRI’s identification

  of the patent or its application or family as standard-essential. Despite this knowledge, AT&T

  continued to commit the aforementioned infringing acts.

          335.    Upon information and belief, AT&T’s infringement of the ’063 Patent is willful

  and deliberate, entitling Sol IP to the recovery of increased damages under 35 U.S.C. § 284.

  AT&T has infringed and continues to infringe the ’063 Patent despite the risk of infringement

  being either known or so obvious that it should have been known to AT&T.

                                       COUNT NINETEEN
                             Infringement of U.S. Patent No. 10,057,095

          336.    Plaintiff repeats and incorporates by reference each preceding paragraph as if

  fully set forth herein and further states:

          337.    On August 21, 2018, the United States Patent and Trademark Office duly and

  legally issued U.S. Patent No. 10,057,095 B2 (“the ’095 Patent”), entitled “Packet mode auto-

  detection in multi-mode wireless communication system, signal field transmission for the packet

  mode auto-detection, and gain control based on the packet mode.” A true and correct copy of that

  patent is attached as Exhibit 19.

          338.    Sol IP is the exclusive licensee of the ’095 Patent and holds all substantial rights

  to that patent, including the sole right to sue and recover for any and all infringements.

          339.    Claims of the ’095 Patent, such as claims 1, 8, 15, and 21, are essential to certain

  Wi-Fi Standards, including IEEE 802.11ac (and later), which include inventions covered by the

  ’095 Patent. Such inventions are reflected in the claimed apparatuses and methods for

  transmitting or receiving frames, such as in claims 1, 8, 15, and 21.




                                                   72
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 73 of 107 PageID #:
                                    1996


         340.    AT&T has and continues, without authorization, to make, use, offer for sale, sell,

  or import, and/or to induce and contribute to the same by others, products and services that

  practice one or more claims of the ’095 Patent literally or under the doctrine of equivalents

  (hereafter “’095 Accused        Instrumentalities”).   At   a minimum, such        ’095   Accused

  Instrumentalities include all Accused Usage Devices and Accused Sale Devices that are

  configured to communicate in accordance with IEEE 802.11ac (or later), as well as the AT&T

  Hotspot System, including all access points configured to communicate in accordance with those

  standards.

         341.    AT&T has directly infringed and continues to directly infringe the ’095 Patent in

  violation of 35 U.S.C. § 271(a) by making, using, offering for sale, selling, or importing, without

  authorization, the ’095 Accused Instrumentalities.

         342.    For example, AT&T sells the Accused Sale Devices that are configured to

  communicate in accordance with IEEE 802.11ac (and later), thereby infringing at least claims 8

  and 21 of the ’095 Patent. AT&T also operates and sells access to the AT&T Hotspot System

  that includes access points that communicate in accordance with IEEE 802.11ac (or later),

  thereby infringing at least claims 1 and 15 of the ’095 Patent.

         343.    In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’095 Patent in violation of 35 U.S.C. § 271(b) by taking active steps to encourage and facilitate

  direct infringement by others, including OEMs, agent-subsidiaries, affiliates, partners, service

  providers, manufacturers, importers, resellers, customers, and/or end users, in this district and

  elsewhere in the United States, with knowledge and the specific intent that its efforts will result

  in the direct infringement of the ’095 Patent.




                                                   73
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 74 of 107 PageID #:
                                    1997


         344.    For example, AT&T took active steps to encourage customers and end users to

  utilize Wi-Fi networks in the United States in a manner it knows will directly infringe each

  element of at least claims 1 and 15 of the ’095 Patent, including by providing or selling access to

  its AT&T Hotspot System, encouraging users to operate Accused Usage Devices and Accused

  Sale Devices on Wi-Fi networks, and encouraging users to operate Accused Usage Devices and

  Accused Sale Devices as Wi-Fi access points, despite knowing of the patent and the fact that

  such usage of Wi-Fi networks in accordance with IEEE 802.11ac (and later) will cause the user

  to use their mobile device in a manner that infringes the patent.

         345.    Such active steps include, for example, advertising and marketing the AT&T

  Hotspot System, marketing and selling of Accused Sale Devices capable of or intended for use

  on that system, publishing manuals and promotional literature describing and instructing users to

  utilize that system, and offering support and technical assistance to its customers that encourage

  use of that system. Such active steps also include, for example, the dissemination of the ’095

  Accused Instrumentalities; the creation and dissemination of promotional and marketing

  materials, supporting materials, instructions, product manuals, and/or technical information

  relating to such products; and the imposition of data limits, bandwidth throttling, charges for data

  or excess data usage, or other constraints on the use of cellular data and encouraging the use of

  Wi-Fi data by customers and end users, with knowledge and the specific intent that its efforts

  will result in the direct infringement of the ’095 Patent.

         346.    AT&T undertook and continues to undertake the above-identified active steps

  after receiving notice of the ’095 Patent and how those steps induce infringement of that patent.

         347.    In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’095 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the United States,




                                                   74
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 75 of 107 PageID #:
                                    1998


  or importing into the United States, the Accused Sale Devices with knowledge that they are

  especially designed or adapted to operate in a manner that infringes that patent and despite the

  fact that the infringing technology or aspects of the Accused Sale Devices are not a staple article

  of commerce suitable for substantial non-infringing use.

         348.    For example, AT&T knew that the functionality included in the Accused Sale

  Devices enables each to communicate in accordance with IEEE 802.11ac (and later), and that

  such functionality infringes the ’095 Patent, including claims 1 and 15.

         349.    The infringing aspects of the Accused Sale Devices can be used only in a manner

  that infringes the ’095 Patent and thus have no substantial non-infringing uses. Those

  instrumentalities communicate in accordance with IEEE 802.11ac (and later) specifically so that

  they can operate on compatible Wi-Fi networks. The infringing aspects of those instrumentalities

  otherwise have no meaningful use, let alone any meaningful non-infringing use.

         350.    AT&T’s acts of infringement have caused and continue to cause damage to Sol

  IP, and Sol IP is entitled to recover from AT&T the damages it has sustained as a result of those

  wrongful acts in an amount subject to proof at trial.

         351.    AT&T has had knowledge and notice of the ’095 Patent and its infringement

  since (i) at least June 2015, when it received the 2015 Wi-Fi Notice Letter, and/or when it

  received subsequent correspondence identifying the patent or its application, and (ii) at least, and

  through, the filing and service of the Complaint. Despite this knowledge, AT&T continued to

  commit the aforementioned infringing acts.

         352.    Upon information and belief, AT&T’s infringement of the ’095 Patent is willful

  and deliberate, entitling Sol IP to the recovery of increased damages under 35 U.S.C. § 284.




                                                   75
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 76 of 107 PageID #:
                                    1999


  AT&T has infringed and continues to infringe the ’095 Patent despite the risk of infringement

  being either known or so obvious that it should have been known to AT&T.

                                        COUNT TWENTY
                              Infringement of U.S. Patent No. 9,432,940

          353.    Plaintiff repeats and incorporates by reference each preceding paragraph as if

  fully set forth herein and further states:

          354.    On August 30, 2016, the United States Patent and Trademark Office duly and

  legally issued U.S. Patent No. 9,432,940 B2 (“the ’940 Patent”), entitled “Power saving method

  in wireless communication system.” A true and correct copy of that patent is attached as Exhibit

  20.

          355.    Sol IP is the exclusive licensee of the ’940 Patent and holds all substantial rights

  to that patent, including the sole right to sue and recover for any and all infringements.

          356.    Claims of the ’940 Patent, such as claims 1, 5, 9, and 13, are essential to certain

  Wi-Fi Standards, including IEEE 802.11ac (and later), which include inventions covered by the

  ’940 Patent. Such inventions are reflected in the claimed apparatuses and methods for accessing

  a channel in a wireless local area network, such as in claims 1, 5, 9, and 13.

          357.    AT&T has and continues, without authorization, to make, use, offer for sale, sell,

  or import, and/or to induce and contribute to the same by others, products and services that

  practice one or more claims of the ’940 Patent literally or under the doctrine of equivalents

  (hereafter “’940 Accused         Instrumentalities”).   At   a minimum, such         ’940    Accused

  Instrumentalities include all Accused Usage Devices and Accused Sale Devices that are

  configured to access a channel in a wireless local area network in accordance with IEEE

  802.11ac (or later), as well as the AT&T Hotspot System, including all access points configured

  to communicate in accordance with those standards.



                                                   76
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 77 of 107 PageID #:
                                    2000


         358.    AT&T has directly infringed and continues to directly infringe the ’940 Patent in

  violation of 35 U.S.C. § 271(a) by making, using, offering for sale, selling, or importing, without

  authorization, the ’940 Accused Instrumentalities.

         359.    For example, AT&T sells the Accused Sale Devices that are configured to

  communicate in accordance with IEEE 802.11ac (and later), thereby infringing at least claims 5

  and 13 of the ’940 Patent. AT&T also operates and sells access to the AT&T Hotspot System

  that includes access points that communicate in accordance with IEEE 802.11ac (or later),

  thereby infringing at least claims 1 and 9 of the ’940 Patent.

         360.    In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’940 Patent in violation of 35 U.S.C. § 271(b) by taking active steps to encourage and facilitate

  direct infringement by others, including OEMs, agent-subsidiaries, affiliates, partners, service

  providers, manufacturers, importers, resellers, customers, and/or end users, in this district and

  elsewhere in the United States, with knowledge and the specific intent that its efforts will result

  in the direct infringement of the ’940 Patent.

         361.    For example, AT&T took active steps to encourage customers and end users to

  utilize Wi-Fi networks in the United States in a manner it knows will directly infringe each

  element of at least claims 1 and 9 of the ’940 Patent, including by providing or selling access to

  its AT&T Hotspot System, encouraging users to operate Accused Usage Devices and Accused

  Sale Devices on Wi-Fi networks, and encouraging users to operate Accused Usage Devices and

  Accused Sale Devices as Wi-Fi access points, despite knowing of the patent and the fact that

  such usage of Wi-Fi networks in accordance with IEEE 802.11ac (and later) will cause the user

  to use their mobile device in a manner that infringes the patent.




                                                   77
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 78 of 107 PageID #:
                                    2001


         362.    Such active steps include, for example, advertising and marketing the AT&T

  Hotspot System, marketing and selling of Accused Sale Devices capable of or intended for use

  on that system, publishing manuals and promotional literature describing and instructing users to

  utilize that system, and offering support and technical assistance to its customers that encourage

  use of that system. Such active steps also include, for example, the dissemination of the ’940

  Accused Instrumentalities; the creation and dissemination of promotional and marketing

  materials, supporting materials, instructions, product manuals, and/or technical information

  relating to such products; and the imposition of data limits, bandwidth throttling, charges for data

  or excess data usage, or other constraints on the use of cellular data and encouraging the use of

  Wi-Fi data by customers and end users, with knowledge and the specific intent that its efforts

  will result in the direct infringement of the ’940 Patent.

         363.    AT&T undertook and continues to undertake the above-identified active steps

  after receiving notice of the ’940 Patent and how those steps induce infringement of that patent.

         364.    In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’940 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the United States,

  or importing into the United States, the Accused Sale Devices with knowledge that they are

  especially designed or adapted to operate in a manner that infringes that patent and despite the

  fact that the infringing technology or aspects of the Accused Sale Devices are not a staple article

  of commerce suitable for substantial non-infringing use.

         365.    For example, AT&T knew that the functionality included in the Accused Sale

  Devices enables each to communicate in accordance with IEEE 802.11ac (and later), and that

  such functionality infringes the ’940 Patent, including claims 1 and 9.




                                                   78
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 79 of 107 PageID #:
                                    2002


          366.    The infringing aspects of the Accused Sale Devices can be used only in a manner

  that infringes the ’940 Patent and thus have no substantial non-infringing uses. Those

  instrumentalities communicate in accordance with IEEE 802.11ac (and later) specifically so that

  they can operate on compatible Wi-Fi networks. The infringing aspects of those instrumentalities

  otherwise have no meaningful use, let alone any meaningful non-infringing use.

          367.    AT&T’s acts of infringement have caused and continue to cause damage to Sol

  IP, and Sol IP is entitled to recover from AT&T the damages it has sustained as a result of those

  wrongful acts in an amount subject to proof at trial.

          368.    AT&T has had knowledge and notice of the ’940 Patent and its infringement

  since (i) at least June 2015, when it received the 2015 Wi-Fi Notice Letter, and/or when it

  received subsequent correspondence identifying the patent, and (ii) at least, and through, the

  filing and service of the Complaint. Despite this knowledge, AT&T continued to commit the

  aforementioned infringing acts.

          369.    Upon information and belief, AT&T’s infringement of the ’940 Patent is willful

  and deliberate, entitling Sol IP to the recovery of increased damages under 35 U.S.C. § 284.

  AT&T has infringed and continues to infringe the ’940 Patent despite the risk of infringement

  being either known or so obvious that it should have been known to AT&T.

                                      COUNT TWENTY-ONE
                              Infringement of U.S. Patent No. 9,634,746

          370.    Plaintiff repeats and incorporates by reference each preceding paragraph as if

  fully set forth herein and further states:

          371.    On April 25, 2017, the United States Patent and Trademark Office duly and

  legally issued U.S. Patent No. 9,634,746 B2 (“the ’746 Patent”), entitled “Method and apparatus




                                                   79
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 80 of 107 PageID #:
                                    2003


  for transceiving data in a MIMO system.” A true and correct copy of that patent is attached as

  Exhibit 21.

         372.    Sol IP is the exclusive licensee of the ’746 Patent and holds all substantial rights

  to that patent, including the sole right to sue and recover for any and all infringements.

         373.    Claims of the ’746 Patent, such as claims 1 and 12, are essential to certain Wi-Fi

  Standards, including IEEE 802.11ac (and later), which include inventions covered by the ’746

  Patent. Such inventions are reflected in the claimed apparatuses and methods for transmitting

  physical layer protocol data, such as in claims 1 and 12.

         374.    AT&T has and continues, without authorization, to make, use, offer for sale, sell,

  or import, and/or to induce and contribute to the same by others, products and services that

  practice one or more claims of the ’746 Patent literally or under the doctrine of equivalents

  (hereafter “’746 Accused        Instrumentalities”).   At   a minimum, such          ’746    Accused

  Instrumentalities include all Accused Usage Devices and Accused Sale Devices that are

  configured to transmit physical layer protocol data in accordance with IEEE 802.11ac (or later),

  as well as the AT&T Hotspot System, including all access points configured to communicate in

  accordance with those standards.

         375.    AT&T has directly infringed and continues to directly infringe the ’746 Patent in

  violation of 35 U.S.C. § 271(a) by making, using, offering for sale, selling, or importing, without

  authorization, the ’746 Accused Instrumentalities.

         376.    For example, AT&T sells the Accused Sale Devices that are configured to

  communicate in accordance with IEEE 802.11ac (and later), thereby infringing at least claim 12

  of the ’746 Patent. AT&T also operates and sells access to the AT&T Hotspot System that




                                                   80
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 81 of 107 PageID #:
                                    2004


  includes access points that communicate in accordance with IEEE 802.11ac (or later), thereby

  infringing at least claim 1 of the ’746 Patent.

         377.    In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’746 Patent in violation of 35 U.S.C. § 271(b) by taking active steps to encourage and facilitate

  direct infringement by others, including OEMs, agent-subsidiaries, affiliates, partners, service

  providers, manufacturers, importers, resellers, customers, and/or end users, in this district and

  elsewhere in the United States, with knowledge and the specific intent that its efforts will result

  in the direct infringement of the ’746 Patent.

         378.    For example, AT&T took active steps to encourage customers and end users to

  utilize Wi-Fi networks in the United States in a manner it knows will directly infringe each

  element of at least claim 1 of the ’746 Patent, including by providing or selling access to its

  AT&T Hotspot System, encouraging users to operate Accused Usage Devices and Accused Sale

  Devices on Wi-Fi networks, and encouraging users to operate Accused Usage Devices and

  Accused Sale Devices as Wi-Fi access points, despite knowing of the patent and the fact that

  such usage of Wi-Fi networks in accordance with IEEE 802.11ac (and later) will cause the user

  to use their mobile device in a manner that infringes the patent.

         379.    Such active steps include, for example, advertising and marketing the AT&T

  Hotspot System, marketing and selling of Accused Sale Devices capable of or intended for use

  on that system, publishing manuals and promotional literature describing and instructing users to

  utilize that system, and offering support and technical assistance to its customers that encourage

  use of that system. Such active steps also include, for example, the dissemination of the ’746

  Accused Instrumentalities; the creation and dissemination of promotional and marketing

  materials, supporting materials, instructions, product manuals, and/or technical information




                                                    81
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 82 of 107 PageID #:
                                    2005


  relating to such products; and the imposition of data limits, bandwidth throttling, charges for data

  or excess data usage, or other constraints on the use of cellular data and encouraging the use of

  Wi-Fi data by customers and end users, with knowledge and the specific intent that its efforts

  will result in the direct infringement of the ’746 Patent.

         380.    AT&T undertook and continues to undertake the above-identified active steps

  after receiving notice of the ’746 Patent and how those steps induce infringement of that patent.

         381.    In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’746 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the United States,

  or importing into the United States, the Accused Sale Devices with knowledge that they are

  especially designed or adapted to operate in a manner that infringes that patent and despite the

  fact that the infringing technology or aspects of the Accused Sale Devices are not a staple article

  of commerce suitable for substantial non-infringing use.

         382.    For example, AT&T knew that the functionality included in the Accused Sale

  Devices enables each to communicate in accordance with IEEE 802.11ac (and later), and that

  such functionality infringes the ’746 Patent, including claim 1.

         383.    The infringing aspects of the Accused Sale Devices can be used only in a manner

  that infringes the ’746 Patent and thus have no substantial non-infringing uses. Those

  instrumentalities communicate in accordance with IEEE 802.11ac (and later) specifically so that

  they can operate on compatible Wi-Fi networks. The infringing aspects of those instrumentalities

  otherwise have no meaningful use, let alone any meaningful non-infringing use.

         384.    AT&T’s acts of infringement have caused and continue to cause damage to Sol

  IP, and Sol IP is entitled to recover from AT&T the damages it has sustained as a result of those

  wrongful acts in an amount subject to proof at trial.




                                                   82
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 83 of 107 PageID #:
                                    2006


          385.    AT&T has had knowledge and notice of the ’746 Patent and its infringement

  since (i) at least June 2015, when it received the 2015 Wi-Fi Notice Letter, and/or when it

  received subsequent correspondence identifying the patent, and (ii) at least, and through, the

  filing and service of the Complaint. Despite this knowledge, AT&T continued to commit the

  aforementioned infringing acts.

          386.    Upon information and belief, AT&T’s infringement of the ’746 Patent is willful

  and deliberate, entitling Sol IP to the recovery of increased damages under 35 U.S.C. § 284.

  AT&T has infringed and continues to infringe the ’746 Patent despite the risk of infringement

  being either known or so obvious that it should have been known to AT&T.

                                     COUNT TWENTY-TWO
                             Infringement of U.S. Patent No. 10,090,894

          387.    Plaintiff repeats and incorporates by reference each preceding paragraph as if

  fully set forth herein and further states:

          388.    On October 2, 2018, the United States Patent and Trademark Office duly and

  legally issued U.S. Patent No. 10,090,894 B2 (“the ’894 Patent”), entitled “Method and

  apparatus for transceiving data in a MIMO system.” A true and correct copy of that patent is

  attached as Exhibit 22.

          389.    Sol IP is the exclusive licensee of the ’894 Patent and holds all substantial rights

  to that patent, including the sole right to sue and recover for any and all infringements.

          390.    Claims of the ’894 Patent, such as claims 1, 7, 13, and 19, are essential to certain

  Wi-Fi Standards, including IEEE 802.11ac (and later), which include inventions covered by the

  ’894 Patent. Such inventions are reflected in the claimed apparatuses and methods for

  transmitting or receiving physical layer protocol data, such as in claims 1, 7, 13, and 19.




                                                   83
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 84 of 107 PageID #:
                                    2007


         391.    AT&T has and continues, without authorization, to make, use, offer for sale, sell,

  or import, and/or to induce and contribute to the same by others, products and services that

  practice one or more claims of the ’894 Patent literally or under the doctrine of equivalents

  (hereafter “’894 Accused        Instrumentalities”).   At   a minimum, such        ’894   Accused

  Instrumentalities include all Accused Usage Devices and Accused Sale Devices that are

  configured to transmit or receive physical layer protocol data in accordance with IEEE 802.11ac

  (or later), as well as the AT&T Hotspot System, including all access points configured to

  communicate in accordance with those standards.

         392.    AT&T has directly infringed and continues to directly infringe the ’894 Patent in

  violation of 35 U.S.C. § 271(a) by making, using, offering for sale, selling, or importing, without

  authorization, the ’894 Accused Instrumentalities.

         393.    For example, AT&T sells the Accused Sale Devices that are configured to

  communicate in accordance with IEEE 802.11ac (and later), thereby infringing at least claims 1

  and 13 of the ’894 Patent. AT&T also operates and sells access to the AT&T Hotspot System

  that includes access points that communicate in accordance with IEEE 802.11ac (or later),

  thereby infringing at least claims 7 and 19 of the ’894 Patent.

         394.    In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’894 Patent in violation of 35 U.S.C. § 271(b) by taking active steps to encourage and facilitate

  direct infringement by others, including OEMs, agent-subsidiaries, affiliates, partners, service

  providers, manufacturers, importers, resellers, customers, and/or end users, in this district and

  elsewhere in the United States, with knowledge and the specific intent that its efforts will result

  in the direct infringement of the ’894 Patent.




                                                   84
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 85 of 107 PageID #:
                                    2008


         395.    For example, AT&T took active steps to encourage customers and end users to

  utilize Wi-Fi networks in the United States in a manner it knows will directly infringe each

  element of at least claims 1 and 13 of the ’894 Patent, including by providing or selling access to

  its AT&T Hotspot System, encouraging users to operate Accused Usage Devices and Accused

  Sale Devices on Wi-Fi networks, and encouraging users to operate Accused Usage Devices and

  Accused Sale Devices as Wi-Fi access points, despite knowing of the patent and the fact that

  such usage of Wi-Fi networks in accordance with IEEE 802.11ac (and later) will cause the user

  to use their mobile device in a manner that infringes the patent.

         396.    Such active steps include, for example, advertising and marketing the AT&T

  Hotspot System, marketing and selling of Accused Sale Devices capable of or intended for use

  on that system, publishing manuals and promotional literature describing and instructing users to

  utilize that system, and offering support and technical assistance to its customers that encourage

  use of that system. Such active steps also include, for example, the dissemination of the ’894

  Accused Instrumentalities; the creation and dissemination of promotional and marketing

  materials, supporting materials, instructions, product manuals, and/or technical information

  relating to such products; and the imposition of data limits, bandwidth throttling, charges for data

  or excess data usage, or other constraints on the use of cellular data and encouraging the use of

  Wi-Fi data by customers and end users, with knowledge and the specific intent that its efforts

  will result in the direct infringement of the ’894 Patent.

         397.    AT&T undertook and continues to undertake the above-identified active steps

  after receiving notice of the ’894 Patent and how those steps induce infringement of that patent.

         398.    In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’894 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the United States,




                                                   85
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 86 of 107 PageID #:
                                    2009


  or importing into the United States, the Accused Sale Devices with knowledge that they are

  especially designed or adapted to operate in a manner that infringes that patent and despite the

  fact that the infringing technology or aspects of the Accused Sale Devices are not a staple article

  of commerce suitable for substantial non-infringing use.

         399.    For example, AT&T knew that the functionality included in the Accused Sale

  Devices enables each to communicate in accordance with IEEE 802.11ac (and later), and that

  such functionality infringes the ’894 Patent, including claims 1 and 13.

         400.    The infringing aspects of the Accused Sale Devices can be used only in a manner

  that infringes the ’894 Patent and thus have no substantial non-infringing uses. Those

  instrumentalities communicate in accordance with IEEE 802.11ac (and later) specifically so that

  they can operate on compatible Wi-Fi networks. The infringing aspects of those instrumentalities

  otherwise have no meaningful use, let alone any meaningful non-infringing use.

         401.    AT&T’s acts of infringement have caused and continue to cause damage to Sol

  IP, and Sol IP is entitled to recover from AT&T the damages it has sustained as a result of those

  wrongful acts in an amount subject to proof at trial.

         402.    AT&T has had knowledge and notice of the ’894 Patent and its infringement

  since (i) at least June 2015, when it received the 2015 Wi-Fi Notice Letter, and/or when it

  received subsequent correspondence identifying the patent or its application, and (ii) at least, and

  through, the filing and service of the Complaint. Despite this knowledge, AT&T continued to

  commit the aforementioned infringing acts.

         403.    Upon information and belief, AT&T’s infringement of the ’894 Patent is willful

  and deliberate, entitling Sol IP to the recovery of increased damages under 35 U.S.C. § 284.




                                                   86
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 87 of 107 PageID #:
                                    2010


  AT&T has infringed and continues to infringe the ’894 Patent despite the risk of infringement

  being either known or so obvious that it should have been known to AT&T.

                                    COUNT TWENTY-THREE
                              Infringement of U.S. Patent No. 8,654,881

          404.    Plaintiff repeats and incorporates by reference each preceding paragraph as if

  fully set forth herein and further states:

          405.    On February 18, 2014, the United States Patent and Trademark Office duly and

  legally issued U.S. Patent No. 8,654,881 B2 (“the ’881 Patent”), entitled “Method and apparatus

  for transceiving data in a MIMO system.” A true and correct copy of that patent is attached as

  Exhibit 23.

          406.    Sol IP is the exclusive licensee of the ’881 Patent and holds all substantial rights

  to that patent, including the sole right to sue and recover for any and all infringements.

          407.    Claims of the ’881 Patent, such as claims 1 and 13, are essential to certain Wi-Fi

  Standards, including IEEE 802.11ac (and later), which include inventions covered by the ’881

  Patent. Such inventions are reflected in the claimed apparatuses and methods for transmitting

  physical layer protocol data, such as in claims 1 and 13.

          408.    AT&T has and continues, without authorization, to make, use, offer for sale, sell,

  or import, and/or to induce and contribute to the same by others, products and services that

  practice one or more claims of the ’881 Patent literally or under the doctrine of equivalents

  (hereafter “’881 Accused         Instrumentalities”).   At   a minimum, such         ’881    Accused

  Instrumentalities include all Accused Usage Devices and Accused Sale Devices that are

  configured to transmit physical layer protocol data in accordance with IEEE 802.11ac (or later),

  as well as the AT&T Hotspot System, including all access points configured to communicate in

  accordance with those standards.



                                                   87
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 88 of 107 PageID #:
                                    2011


         409.    AT&T has directly infringed and continues to directly infringe the ’881 Patent in

  violation of 35 U.S.C. § 271(a) by making, using, offering for sale, selling, or importing, without

  authorization, the ’881 Accused Instrumentalities.

         410.    For example, AT&T sells the Accused Sale Devices that are configured to

  communicate in accordance with IEEE 802.11ac (and later), thereby infringing at least claim 13

  of the ’881 Patent. AT&T also operates and sells access to the AT&T Hotspot System that

  includes access points that communicate in accordance with IEEE 802.11ac (or later), thereby

  infringing at least claim 1 of the ’881 Patent.

         411.    In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’881 Patent in violation of 35 U.S.C. § 271(b) by taking active steps to encourage and facilitate

  direct infringement by others, including OEMs, agent-subsidiaries, affiliates, partners, service

  providers, manufacturers, importers, resellers, customers, and/or end users, in this district and

  elsewhere in the United States, with knowledge and the specific intent that its efforts will result

  in the direct infringement of the ’881 Patent.

         412.    For example, AT&T took active steps to encourage customers and end users to

  utilize Wi-Fi networks in the United States in a manner it knows will directly infringe each

  element of at least claim 1 of the ’881 Patent, including by providing or selling access to its

  AT&T Hotspot System, encouraging users to operate Accused Usage Devices and Accused Sale

  Devices on Wi-Fi networks, and encouraging users to operate Accused Usage Devices and

  Accused Sale Devices as Wi-Fi access points, despite knowing of the patent and the fact that

  such usage of Wi-Fi networks in accordance with IEEE 802.11ac (and later) will cause the user

  to use their mobile device in a manner that infringes the patent.




                                                    88
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 89 of 107 PageID #:
                                    2012


         413.    Such active steps include, for example, advertising and marketing the AT&T

  Hotspot System, marketing and selling of Accused Sale Devices capable of or intended for use

  on that system, publishing manuals and promotional literature describing and instructing users to

  utilize that system, and offering support and technical assistance to its customers that encourage

  use of that system. Such active steps also include, for example, the dissemination of the ’881

  Accused Instrumentalities; the creation and dissemination of promotional and marketing

  materials, supporting materials, instructions, product manuals, and/or technical information

  relating to such products; and the imposition of data limits, bandwidth throttling, charges for data

  or excess data usage, or other constraints on the use of cellular data and encouraging the use of

  Wi-Fi data by customers and end users, with knowledge and the specific intent that its efforts

  will result in the direct infringement of the ’881 Patent.

         414.    AT&T undertook and continues to undertake the above-identified active steps

  after receiving notice of the ’881 Patent and how those steps induce infringement of that patent.

         415.    In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’881 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the United States,

  or importing into the United States, the Accused Sale Devices with knowledge that they are

  especially designed or adapted to operate in a manner that infringes that patent and despite the

  fact that the infringing technology or aspects of the Accused Sale Devices are not a staple article

  of commerce suitable for substantial non-infringing use.

         416.    For example, AT&T knew that the functionality included in the Accused Sale

  Devices enables each to communicate in accordance with IEEE 802.11ac (and later), and that

  such functionality infringes the ’881 Patent, including claim 1.




                                                   89
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 90 of 107 PageID #:
                                    2013


          417.    The infringing aspects of the Accused Sale Devices can be used only in a manner

  that infringes the ’881 Patent and thus have no substantial non-infringing uses. Those

  instrumentalities communicate in accordance with IEEE 802.11ac (and later) specifically so that

  they can operate on compatible Wi-Fi networks. The infringing aspects of those instrumentalities

  otherwise have no meaningful use, let alone any meaningful non-infringing use.

          418.    AT&T’s acts of infringement have caused and continue to cause damage to Sol

  IP, and Sol IP is entitled to recover from AT&T the damages it has sustained as a result of those

  wrongful acts in an amount subject to proof at trial.

          419.    AT&T has had knowledge and notice of the ’881 Patent and its infringement

  since (i) at least June 2015, when it received the 2015 Wi-Fi Notice Letter, and/or when it

  received subsequent correspondence identifying the patent, and (ii) at least, and through, the

  filing and service of the Complaint. Despite this knowledge, AT&T continued to commit the

  aforementioned infringing acts.

          420.    Upon information and belief, AT&T’s infringement of the ’881 Patent is willful

  and deliberate, entitling Sol IP to the recovery of increased damages under 35 U.S.C. § 284.

  AT&T has infringed and continues to infringe the ’881 Patent despite the risk of infringement

  being either known or so obvious that it should have been known to AT&T.

                                     COUNT TWENTY-FOUR
                              Infringement of U.S. Patent No. 9,900,067

          421.    Plaintiff repeats and incorporates by reference each preceding paragraph as if

  fully set forth herein and further states:

          422.    On February 20, 2018, the United States Patent and Trademark Office duly and

  legally issued U.S. Patent No. 9,900,067 B2 (“the ’067 Patent”), entitled “Method and apparatus




                                                   90
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 91 of 107 PageID #:
                                    2014


  for transceiving data in a MIMO system.” A true and correct copy of that patent is attached as

  Exhibit 24.

         423.    Sol IP is the exclusive licensee of the ’067 Patent and holds all substantial rights

  to that patent, including the sole right to sue and recover for any and all infringements.

         424.    Claims of the ’067 Patent, such as claims 1, 10, 31, and 38, are essential to certain

  Wi-Fi Standards, including IEEE 802.11ac (and later), which include inventions covered by the

  ’067 Patent. Such inventions are reflected in the claimed apparatuses and methods for

  transmitting or receiving physical layer protocol data, such as in claims 1, 10, 31, and 38.

         425.    AT&T has and continues, without authorization, to make, use, offer for sale, sell,

  or import, and/or to induce and contribute to the same by others, products and services that

  practice one or more claims of the ’067 Patent literally or under the doctrine of equivalents

  (hereafter “’067 Accused        Instrumentalities”).   At   a minimum, such          ’067    Accused

  Instrumentalities include all Accused Usage Devices and Accused Sale Devices that are

  configured to transmit or receive physical layer protocol data in accordance with IEEE 802.11ac

  (or later), as well as the AT&T Hotspot System, including all access points configured to

  communicate in accordance with those standards.

         426.    AT&T has directly infringed and continues to directly infringe the ’067 Patent in

  violation of 35 U.S.C. § 271(a) by making, using, offering for sale, selling, or importing, without

  authorization, the ’067 Accused Instrumentalities.

         427.    For example, AT&T sells the Accused Sale Devices that are configured to

  communicate in accordance with IEEE 802.11ac (and later), thereby infringing at least claims 10

  and 38 of the ’067 Patent. AT&T also operates and sells access to the AT&T Hotspot System




                                                   91
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 92 of 107 PageID #:
                                    2015


  that includes access points that communicate in accordance with IEEE 802.11ac (or later),

  thereby infringing at least claims 1 and 31 of the ’067 Patent.

         428.    In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’067 Patent in violation of 35 U.S.C. § 271(b) by taking active steps to encourage and facilitate

  direct infringement by others, including OEMs, agent-subsidiaries, affiliates, partners, service

  providers, manufacturers, importers, resellers, customers, and/or end users, in this district and

  elsewhere in the United States, with knowledge and the specific intent that its efforts will result

  in the direct infringement of the ’067 Patent.

         429.    For example, AT&T took active steps to encourage customers and end users to

  utilize Wi-Fi networks in the United States in a manner it knows will directly infringe each

  element of at least claims 1 and 31 of the ’067 Patent, including by providing or selling access to

  its AT&T Hotspot System, encouraging users to operate Accused Usage Devices and Accused

  Sale Devices on Wi-Fi networks, and encouraging users to operate Accused Usage Devices and

  Accused Sale Devices as Wi-Fi access points, despite knowing of the patent and the fact that

  such usage of Wi-Fi networks in accordance with IEEE 802.11ac (and later) will cause the user

  to use their mobile device in a manner that infringes the patent.

         430.    Such active steps include, for example, advertising and marketing the AT&T

  Hotspot System, marketing and selling of Accused Sale Devices capable of or intended for use

  on that system, publishing manuals and promotional literature describing and instructing users to

  utilize that system, and offering support and technical assistance to its customers that encourage

  use of that system. Such active steps also include, for example, the dissemination of the ’067

  Accused Instrumentalities; the creation and dissemination of promotional and marketing

  materials, supporting materials, instructions, product manuals, and/or technical information




                                                   92
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 93 of 107 PageID #:
                                    2016


  relating to such products; and the imposition of data limits, bandwidth throttling, charges for data

  or excess data usage, or other constraints on the use of cellular data and encouraging the use of

  Wi-Fi data by customers and end users, with knowledge and the specific intent that its efforts

  will result in the direct infringement of the ’067 Patent.

         431.    AT&T undertook and continues to undertake the above-identified active steps

  after receiving notice of the ’067 Patent and how those steps induce infringement of that patent.

         432.    In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’067 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the United States,

  or importing into the United States, the Accused Sale Devices with knowledge that they are

  especially designed or adapted to operate in a manner that infringes that patent and despite the

  fact that the infringing technology or aspects of the Accused Sale Devices are not a staple article

  of commerce suitable for substantial non-infringing use.

         433.    For example, AT&T knew that the functionality included in the Accused Sale

  Devices enables each to communicate in accordance with IEEE 802.11ac (and later), and that

  such functionality infringes the ’067 Patent, including claims 1 and 31.

         434.    The infringing aspects of the Accused Sale Devices can be used only in a manner

  that infringes the ’067 Patent and thus have no substantial non-infringing uses. Those

  instrumentalities communicate in accordance with IEEE 802.11ac (and later) specifically so that

  they can operate on compatible Wi-Fi networks. The infringing aspects of those instrumentalities

  otherwise have no meaningful use, let alone any meaningful non-infringing use.

         435.    AT&T’s acts of infringement have caused and continue to cause damage to Sol

  IP, and Sol IP is entitled to recover from AT&T the damages it has sustained as a result of those

  wrongful acts in an amount subject to proof at trial.




                                                   93
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 94 of 107 PageID #:
                                    2017


          436.    AT&T has had knowledge and notice of the ’067 Patent and its infringement

  since (i) at least June 2015, when it received the 2015 Wi-Fi Notice Letter, and/or when it

  received subsequent correspondence identifying the patent or its application, and (ii) at least, and

  through, the filing and service of the Complaint. Despite this knowledge, AT&T continued to

  commit the aforementioned infringing acts.

          437.    Upon information and belief, AT&T’s infringement of the ’067 Patent is willful

  and deliberate, entitling Sol IP to the recovery of increased damages under 35 U.S.C. § 284.

  AT&T has infringed and continues to infringe the ’067 Patent despite the risk of infringement

  being either known or so obvious that it should have been known to AT&T.

                                     COUNT TWENTY-FIVE
                             Infringement of U.S. Patent No. 10,045,256

          438.    Plaintiff repeats and incorporates by reference each preceding paragraph as if

  fully set forth herein and further states:

          439.    On August 7, 2018, the United States Patent and Trademark Office duly and

  legally issued U.S. Patent No. 10,045,256 B2 (“the ’256 Patent”), entitled “Method for

  transmitting data frame in wireless local area network and apparatus for the same.” A true and

  correct copy of that patent is attached as Exhibit 25.

          440.    Sol IP is the exclusive licensee of the ’256 Patent and holds all substantial rights

  to that patent, including the sole right to sue and recover for any and all infringements.

          441.    Claims of the ’256 Patent, such as claims 1, 7, 12, and 17, are essential to certain

  Wi-Fi Standards, including IEEE 802.11ac (and later), which include inventions covered by the

  ’256 Patent. Such inventions are reflected in the claimed apparatuses and methods for

  transmitting or receiving physical layer protocol data, such as in claims 1, 7, 12, and 17.




                                                   94
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 95 of 107 PageID #:
                                    2018


         442.    AT&T has and continues, without authorization, to make, use, offer for sale, sell,

  or import, and/or to induce and contribute to the same by others, products and services that

  practice one or more claims of the ’256 Patent literally or under the doctrine of equivalents

  (hereafter “’256 Accused        Instrumentalities”).   At   a minimum, such        ’256   Accused

  Instrumentalities include all Accused Usage Devices and Accused Sale Devices that are

  configured to transmit or receive physical layer protocol data in accordance with IEEE 802.11ac

  (or later), as well as the AT&T Hotspot System, including all access points configured to

  communicate in accordance with those standards.

         443.    AT&T has directly infringed and continues to directly infringe the ’256 Patent in

  violation of 35 U.S.C. § 271(a) by making, using, offering for sale, selling, or importing, without

  authorization, the ’256 Accused Instrumentalities.

         444.    For example, AT&T sells the Accused Sale Devices that are configured to

  communicate in accordance with IEEE 802.11ac (and later), thereby infringing at least claims 1

  and 17 of the ’256 Patent. AT&T also operates and sells access to the AT&T Hotspot System

  that includes access points that communicate in accordance with IEEE 802.11ac (or later),

  thereby infringing at least claims 7 and 12 of the ’256 Patent.

         445.    In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’256 Patent in violation of 35 U.S.C. § 271(b) by taking active steps to encourage and facilitate

  direct infringement by others, including OEMs, agent-subsidiaries, affiliates, partners, service

  providers, manufacturers, importers, resellers, customers, and/or end users, in this district and

  elsewhere in the United States, with knowledge and the specific intent that its efforts will result

  in the direct infringement of the ’256 Patent.




                                                   95
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 96 of 107 PageID #:
                                    2019


         446.    For example, AT&T took active steps to encourage customers and end users to

  utilize Wi-Fi networks in the United States in a manner it knows will directly infringe each

  element of at least claims 7 and 12 of the ’256 Patent, including by providing or selling access to

  its AT&T Hotspot System, encouraging users to operate Accused Usage Devices and Accused

  Sale Devices on Wi-Fi networks, and encouraging users to operate Accused Usage Devices and

  Accused Sale Devices as Wi-Fi access points, despite knowing of the patent and the fact that

  such usage of Wi-Fi networks in accordance with IEEE 802.11ac (and later) will cause the user

  to use their mobile device in a manner that infringes the patent.

         447.    Such active steps include, for example, advertising and marketing the AT&T

  Hotspot System, marketing and selling of Accused Sale Devices capable of or intended for use

  on that system, publishing manuals and promotional literature describing and instructing users to

  utilize that system, and offering support and technical assistance to its customers that encourage

  use of that system. Such active steps also include, for example, the dissemination of the ’256

  Accused Instrumentalities; the creation and dissemination of promotional and marketing

  materials, supporting materials, instructions, product manuals, and/or technical information

  relating to such products; and the imposition of data limits, bandwidth throttling, charges for data

  or excess data usage, or other constraints on the use of cellular data and encouraging the use of

  Wi-Fi data by customers and end users, with knowledge and the specific intent that its efforts

  will result in the direct infringement of the ’256 Patent.

         448.    AT&T undertook and continues to undertake the above-identified active steps

  after receiving notice of the ’256 Patent and how those steps induce infringement of that patent.

         449.    In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’256 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the United States,




                                                   96
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 97 of 107 PageID #:
                                    2020


  or importing into the United States, the Accused Sale Devices with knowledge that they are

  especially designed or adapted to operate in a manner that infringes that patent and despite the

  fact that the infringing technology or aspects of the Accused Sale Devices are not a staple article

  of commerce suitable for substantial non-infringing use.

         450.    For example, AT&T knew that the functionality included in the Accused Sale

  Devices enables each to communicate in accordance with IEEE 802.11ac (and later), and that

  such functionality infringes the ’256 Patent, including claims 7 and 12.

         451.    The infringing aspects of the Accused Sale Devices can be used only in a manner

  that infringes the ’256 Patent and thus have no substantial non-infringing uses. Those

  instrumentalities communicate in accordance with IEEE 802.11ac (and later) specifically so that

  they can operate on compatible Wi-Fi networks. The infringing aspects of those instrumentalities

  otherwise have no meaningful use, let alone any meaningful non-infringing use.

         452.    AT&T’s acts of infringement have caused and continue to cause damage to Sol

  IP, and Sol IP is entitled to recover from AT&T the damages it has sustained as a result of those

  wrongful acts in an amount subject to proof at trial.

         453.    AT&T has had knowledge and notice of the ’256 Patent and its infringement

  since (i) at least June 2015, when it received the 2015 Wi-Fi Notice Letter, and/or when it

  received subsequent correspondence identifying the patent or its application, and (ii) at least, and

  through, the filing and service of the Complaint. Despite this knowledge, AT&T continued to

  commit the aforementioned infringing acts.

         454.    Upon information and belief, AT&T’s infringement of the ’256 Patent is willful

  and deliberate, entitling Sol IP to the recovery of increased damages under 35 U.S.C. § 284.




                                                   97
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 98 of 107 PageID #:
                                    2021


  AT&T has infringed and continues to infringe the ’256 Patent despite the risk of infringement

  being either known or so obvious that it should have been known to AT&T.

                                     COUNT TWENTY-SIX
                        Infringement of U.S. Reissued Patent No. RE45,466

          455.    Plaintiff repeats and incorporates by reference each preceding paragraph as if

  fully set forth herein and further states:

          456.    On April 14, 2015, the United States Patent and Trademark Office duly and

  legally issued U.S. Reissued Patent No. RE45,466 E (“the ’466 Patent”), entitled “System and

  method for transmitting random access data using orthogonal frequency division multiple

  access.” A true and correct copy of that patent is attached as Exhibit 26.

          457.    Sol IP is the exclusive licensee of the ’466 Patent and holds all substantial rights

  to that patent, including the sole right to sue and recover for any and all infringements.

          458.    Claims of the ’466 Patent, such as claims 21 and 16, are essential to certain LTE

  Standards, including LTE Release 8 (and later) and its technical specifications including but not

  limited to 3GPP TS 36.300 (including sections 5.3.1 and 10.1.5 of that document), 3GPP TS

  36.321 (including sections 4, 5, 6, and 7 of that document), 3GPP TS 36.213 (including sections

  6 and 8 of that document), and 3GPP TS 36.211 (including sections 5.1 and 5.7 of that

  document), which include inventions covered by the ’466 Patent. Such inventions are reflected in

  the claimed methods for a base station’s supporting, or a terminal’s performing, of random

  access, such as in claims 21 and 16.

          459.    AT&T has and continues, without authorization, to operate and use, and/or to

  induce and contribute to the operation and use by others of equipment and services that practice

  one or more claims of the ’466 Patent literally or under the doctrine of equivalents (hereafter

  “’466 Accused Instrumentalities”). At a minimum, such ’466 Accused Instrumentalities include



                                                   98
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 99 of 107 PageID #:
                                    2022


  (1) AT&T’s mobile network, including all base station equipment configured to support random

  access in accordance with LTE Release 8 (or later), and (2) all Accused Usage Devices and

  Accused Sale Devices that are configured to perform random access in accordance with those

  standards.

            460.   AT&T has directly infringed and continues to directly infringe the ’466 Patent in

  violation of 35 U.S.C. § 271(a) by using, without authorization, the ’466 Accused

  Instrumentalities.

            461.   For example, AT&T operates and sells access to its LTE mobile network that

  includes base stations that communicate with user mobile devices in accordance with LTE

  Release 8 (or later), thereby infringing at least claim 21 of the ’466 Patent.

            462.   In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’466 Patent in violation of 35 U.S.C. § 271(b) by taking active steps to encourage and facilitate

  direct infringement by others, including OEMs, agent-subsidiaries, affiliates, partners, service

  providers, manufacturers, importers, resellers, customers, and/or end users, in this district and

  elsewhere in the United States, through the dissemination of the ’466 Accused Instrumentalities

  and the creation and dissemination of promotional and marketing materials, supporting materials,

  instructions, product manuals, and/or technical information relating to such products with

  knowledge and the specific intent that its efforts will result in the direct infringement of the ’466

  Patent.

            463.   For example, AT&T took active steps to encourage end users to utilize its mobile

  network in the United States in a manner it knows will directly infringe each element of at least

  claim 16 of the ’466 Patent, including by selling access to its LTE mobile network and

  encouraging users to operate Accused Usage Devices on that network despite knowing of the




                                                   99
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 100 of 107 PageID #:
                                    2023


  patent and the fact that such usage of its network in accordance with LTE Release 8 (and later)

  will cause the user to use their mobile device in a manner that infringes the patent.

         464.    Such active steps include, for example, advertising and marketing AT&T’s LTE

  mobile network, marketing and selling of Accused Sale Devices capable of or intended for use

  on that network, publishing manuals and promotional literature describing and instructing users

  to utilize its network, and offering support and technical assistance to its customers that

  encourage use of the network in ways that directly infringe at least claim 16 of the ’466 Patent.

         465.    AT&T undertook and continues to undertake the above-identified active steps

  after receiving notice of the ’466 Patent and how those steps induce infringement of that patent.

         466.    In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’466 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the United States,

  or importing into the United States, the Accused Sale Devices with knowledge that they are

  especially designed or adapted to operate in a manner that infringes that patent and despite the

  fact that the infringing technology or aspects of the Accused Sale Devices are not a staple article

  of commerce suitable for substantial non-infringing use.

         467.    For example, AT&T knew that the functionality included in the Accused Sale

  Devices enables each to communicate in accordance with LTE Release 8 (and later), and that

  such functionality infringes the ’466 Patent, including claim 16.

         468.    The infringing aspects of the Accused Sale Devices can be used only in a manner

  that infringes the ’466 Patent and thus have no substantial non-infringing uses. Those

  instrumentalities communicate in accordance with LTE Release 8 (and later) specifically so that

  they can operate on AT&T’s mobile network. The infringing aspects of those instrumentalities

  otherwise have no meaningful use, let alone any meaningful non-infringing use.




                                                  100
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 101 of 107 PageID #:
                                    2024


          469.    AT&T’s acts of infringement have caused and continue to cause damage to Sol

  IP, and Sol IP is entitled to recover from AT&T the damages it has sustained as a result of those

  wrongful acts in an amount subject to proof at trial. AT&T’s infringement of Sol IP’s rights

  under the ’466 Patent will continue to damage Sol IP, causing irreparable harm for which there is

  no adequate remedy at law, unless enjoined by this Court.

          470.    AT&T has had knowledge and notice of the ’466 Patent and its infringement

  since (i) at least May 2015, when it received the 2015 LTE Notice Letter, and/or when it

  received subsequent correspondence identifying the patent, (ii) at least, and through, the filing

  and service of the First Amended Complaint, and (iii) at least upon receiving notice about

  ETRI’s identification of the patent or its application or family as standard-essential. Despite this

  knowledge, AT&T continued to commit the aforementioned infringing acts.

          471.    Upon information and belief, AT&T’s infringement of the ’466 Patent is willful

  and deliberate, entitling Sol IP to the recovery of increased damages under 35 U.S.C. § 284.

  AT&T has infringed and continues to infringe the ’466 Patent despite the risk of infringement

  being either known or so obvious that it should have been known to AT&T.

                                    COUNT TWENTY-SEVEN
                             Infringement of U.S. Patent No. 10,231,211

          472.    Plaintiff repeats and incorporates by reference each preceding paragraph as if

  fully set forth herein and further states:

          473.    On March 12, 2019, the United States Patent and Trademark Office duly and

  legally issued U.S. Patent No. 10,231,211 B2 (“the ’211 Patent”), entitled “Method for paging

  information in cellular system.” A true and correct copy of that patent is attached as Exhibit 27.

          474.    Sol IP is the exclusive licensee of the ’211 Patent and holds all substantial rights

  to that patent, including the sole right to sue and recover for any and all infringements.



                                                  101
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 102 of 107 PageID #:
                                    2025


         475.    Claims of the ’211 Patent, such as claims 1, 8, 15, 22, and 29, are essential to

  certain LTE Standards, including LTE Release 8 (and later) and its technical specifications

  including but not limited to 3GPP TS 36.331 (including section 5.3.2 of that document), 3GPP

  TS 36.321 (including section 5.5 of that document), and 3GPP TS 36.304 (including section 7 of

  that document), which include inventions covered by the ’211 Patent. Such inventions are

  reflected in the claimed methods and apparatuses for a base station’s transmitting, or a terminal’s

  receiving, of paging information, such as in claims 1, 15, 22, and 29.

         476.    AT&T has and continues, without authorization, to make, use, offer for sale, sell,

  or import, and/or to induce and contribute to the same by others of equipment and services that

  practice one or more claims of the ’211 Patent literally or under the doctrine of equivalents

  (hereafter “’211 Accused        Instrumentalities”).   At   a minimum, such        ’211   Accused

  Instrumentalities include (1) AT&T’s mobile network, including all base station equipment

  configured to generate paging information in accordance with LTE Release 8 (or later), and (2)

  all Accused Usage Devices and Accused Sale Devices that are configured to decode paging

  information in accordance with those standards.

         477.    AT&T has directly infringed and continues to directly infringe the ’211 Patent in

  violation of 35 U.S.C. § 271(a) by making, selling, offering for sale, importing, or using, without

  authorization, the ’211 Accused Instrumentalities.

         478.    For example, AT&T makes, sells, or offers to sell in the United States, or imports

  into the United States, the Accused Sale Devices that are configured to communicate in

  accordance with LTE Release 8 (or later), thereby infringing at least claim 29 of the ’211 Patent.




                                                 102
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 103 of 107 PageID #:
                                    2026


            479.   For example, AT&T operates and sells access to its LTE mobile network that

  includes base stations that communicate with user mobile devices in accordance with LTE

  Release 8 (or later), thereby infringing at least claims 15 and 22 of the ’211 Patent.

            480.   In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’211 Patent in violation of 35 U.S.C. § 271(b) by taking active steps to encourage and facilitate

  direct infringement by others, including OEMs, agent-subsidiaries, affiliates, partners, service

  providers, manufacturers, importers, resellers, customers, and/or end users, in this district and

  elsewhere in the United States, through the dissemination of the ’211 Accused Instrumentalities

  and the creation and dissemination of promotional and marketing materials, supporting materials,

  instructions, product manuals, and/or technical information relating to such products with

  knowledge and the specific intent that its efforts will result in the direct infringement of the ’211

  Patent.

            481.   For example, AT&T took active steps to encourage end users to utilize its mobile

  network in the United States in a manner it knows will directly infringe each element of at least

  claim 1 of the ’211 Patent, including by selling access to its LTE mobile network and

  encouraging users to operate Accused Usage Devices on that network despite knowing of the

  patent and the fact that such usage of its network in accordance with LTE Release 8 (and later)

  will cause the user to use their mobile device in a manner that infringes the patent.

            482.   Such active steps include, for example, advertising and marketing AT&T’s LTE

  mobile network, marketing and selling of Accused Sale Devices capable of or intended for use

  on that network, publishing manuals and promotional literature describing and instructing users

  to utilize its network, and offering support and technical assistance to its customers that

  encourage use of the network in ways that directly infringe at least claim 1 of the ’211 Patent.




                                                   103
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 104 of 107 PageID #:
                                    2027


         483.    AT&T undertook and continues to undertake the above-identified active steps

  after receiving notice of the ’211 Patent and how those steps induce infringement of that patent.

         484.    In addition, AT&T has indirectly infringed and continues to indirectly infringe the

  ’211 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the United States,

  or importing into the United States, the Accused Sale Devices with knowledge that they are

  especially designed or adapted to operate in a manner that infringes that patent and despite the

  fact that the infringing technology or aspects of the Accused Sale Devices are not a staple article

  of commerce suitable for substantial non-infringing use.

         485.    For example, AT&T knew that the functionality included in the Accused Sale

  Devices enables each to communicate in accordance with LTE Release 8 (and later), and that

  such functionality infringes the ’211 Patent, including claim 1.

         486.    The infringing aspects of the Accused Sale Devices can be used only in a manner

  that infringes the ’211 Patent and thus have no substantial non-infringing uses. Those

  instrumentalities communicate in accordance with LTE Release 8 (and later) specifically so that

  they can operate on AT&T’s mobile network. The infringing aspects of those instrumentalities

  otherwise have no meaningful use, let alone any meaningful non-infringing use.

         487.    AT&T’s acts of infringement have caused and continue to cause damage to Sol

  IP, and Sol IP is entitled to recover from AT&T the damages it has sustained as a result of those

  wrongful acts in an amount subject to proof at trial. AT&T’s infringement of Sol IP’s rights

  under the ’211 Patent will continue to damage Sol IP, causing irreparable harm for which there is

  no adequate remedy at law, unless enjoined by this Court.

         488.    AT&T has had knowledge and notice of the ’211 Patent and its infringement

  since (i) at least May 2015, when it received the 2015 LTE Notice Letter, and/or when it




                                                 104
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 105 of 107 PageID #:
                                    2028


  received subsequent correspondence identifying the patent or its application, (ii) at least, and

  through, the filing and service of the First Amended Complaint, and (iii) at least upon receiving

  notice about ETRI’s identification of the patent or its application or family as standard-essential.

  Despite this knowledge, AT&T continued to commit the aforementioned infringing acts.

         489.     Upon information and belief, AT&T’s infringement of the ’211 Patent is willful

  and deliberate, entitling Sol IP to the recovery of increased damages under 35 U.S.C. § 284.

  AT&T has infringed and continues to infringe the ’211 Patent despite the risk of infringement

  being either known or so obvious that it should have been known to AT&T.

                                   DEMAND FOR JURY TRIAL

         490.     Sol IP hereby demands a jury trial pursuant to Federal Rule of Civil Procedure 38.

                                         FEES AND COSTS

         491.     To the extent that AT&T’s willful and deliberate infringement or litigation

  conduct supports a finding that this is an “exceptional case,” an award of attorneys’ fees and

  costs to Sol IP is justified pursuant to 35 U.S.C. § 285.

                                       PRAYER FOR RELIEF

         WHEREFORE, Sol IP prays for relief against AT&T as follows:

         a.     Declaring that AT&T has infringed the Asserted Patents, contributed to the

  infringement of the Asserted Patents, and/or induced the infringement of the Asserted Patents;

         b.     Awarding Sol IP damages arising out of this infringement of the Asserted Patents,

  including enhanced damages pursuant to 35 U.S.C. § 284 and prejudgment and post-judgment

  interest, in an amount according to proof;

         c.     Permanently enjoining AT&T, its respective officers, agents, servants, employees,

  and those acting in privity with it, from further infringement, including inducing infringement

  and contributory infringement, of the Asserted LTE Patents and, to the extent AT&T fails to


                                                  105
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 106 of 107 PageID #:
                                    2029


  participate in this case or fails to comply with any judgment against it in this case with respect to

  such patents, the Asserted Wi-Fi Patents;

            d.   Awarding attorneys’ fees pursuant to 35 U.S.C. § 285 or as otherwise permitted by

  law; and

            e.   Awarding to Sol IP such other costs and further relief as the Court deems just and

  proper.

  DATED: March 22, 2019                         Respectfully submitted,

                                              By:         /s/ Max L. Tribble Jr.

                                                     Max L. Tribble Jr.
                                                        Texas State Bar No. 20213950
                                                        mtribble@susmangodfrey.com
                                                     Joseph S. Grinstein
                                                        Texas State Bar No. 24002188
                                                        jgrinstein@susmangodfrey.com
                                                     Bryce T. Barcelo
                                                        Texas State Bar No. 24092081
                                                        bbarcelo@susmangodfrey.com
                                                     SUSMAN GODFREY LLP
                                                     1000 Louisiana Street, Suite 5100
                                                     Houston, TX 77002
                                                     Telephone: (713) 651-9366
                                                     Facsimile: (713) 654-6666

                                                     Kalpana Srinivasan
                                                        California State Bar No. 237460
                                                        ksrinivasan@susmangodfrey.com
                                                     Kathryn P. Hoek
                                                        California State Bar No. 219247
                                                        khoek@susmangodfrey.com
                                                     SUSMAN GODFREY LLP
                                                     1900 Avenue of the Stars, Suite 1400
                                                     Los Angeles, CA 90067
                                                     Telephone: (310) 789-3100
                                                     Facsimile: (310) 789-3150

                                                     Daniel J. Shih
                                                        Washington State Bar No. 37999
                                                        dshih@susmangodfrey.com



                                                    106
Case 2:18-cv-00526-RWS-RSP Document 100 Filed 03/22/19 Page 107 of 107 PageID #:
                                    2030


                                                SUSMAN GODFREY LLP
                                                1201 Third Avenue, Suite 3800
                                                Seattle, Washington 98101
                                                Telephone: (206) 516-3880
                                                Facsimile: (206) 516-3883

                                                Jason Bertoldi
                                                    New York State Bar No. 5438916
                                                    jbertoldi@susmangodfrey.com
                                                SUSMAN GODFREY LLP
                                                1301 Avenue of the Americas, 32nd Floor
                                                New York, NY 10019
                                                Telephone: (212) 336-8330
                                                Facsimile: (212) 336-8340

                                                S. Calvin Capshaw
                                                    Texas State Bar No. 03783900
                                                    ccapshaw@capshawlaw.com
                                                Elizabeth L. DeRieux
                                                    Texas State Bar No. 05770585
                                                    ederieux@capshawlaw.com
                                                CAPSHAW DERIEUX LLP
                                                114 East Commerce Avenue
                                                Gladewater, TX 75647
                                                Telephone: (903) 845-5770

                                                ATTORNEYS FOR PLAINTIFF
                                                SOL IP, LLC



                                CERTIFICATE OF SERVICE

         I hereby certify that on March 22, 2019, all counsel of record who are deemed to have

  consented to electronic service are being served with a copy of this document via the Court’s

  CM/ECF system.

                                            /s/ Max L. Tribble Jr.
                                            Max L. Tribble Jr.




                                              107
